 

COBEP ES Oy REE BR SPS FPS CGPRT MCS CARED #908
FOR THE SOUTHERN DTSTRECT OF OHIO.

 

 

 

 

 

 

 

 

TT nroya thet,
EASTERN DEVISTON. apy Finn
: CUCTAUG 12° Piss 5
SCOTT DAVID CREECH | Case no, a ah a Si
OOIO4 ‘ci
Vv. JUDGE SAMES. L.

 

 

GRAHAM. 8
OHTO OE PARTMENT OF

 

___ IREHARGL) ITATION ANDI

 

 

 

CORRECTIONS, eT. @u., | WAGISTRATE.

 

 

| CHELSEY Mm.
! NO Fendant. VASCURA

 

 

 

 

 

 

PROC. 56a)

 

 

 

New comes The FdinTiEh SCCTT David.

ereech, Without COUNSEL, ANd fes PET Fu

 

 

Moves This Court For Summary SudgmenT

 

GAGINST Dek endanTs ANd CequesT TharThis _

 

CourcyT fender a Judgment For T The. PLOINTIFR.

 

 

 

FOC ail or Whatever felier This Covrl deems

 
 

         
    
 
 
     
 
     
    
    
   
   

 

: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 2 of 108 PAGEID #: 304

     

4 ‘

 

4 oe

fy)

Sous.

EF i daw

WG...

‘ ov Snow G Elcar. _

OS...
Ny.

CC ATION.

Wi.
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 3 of 108 PAGEID #: 305

 

QATTAChed herein, RES PANSeS Tea PIGINTIFES

 

 

Request FOr Ad miSSiONS To The DeFeNndanis..

 

ON Page Four ), QvesTion Of QdMi SSION: MQ 4

 

 

W)AdmiTtnar The NeFendautTs — Tn Pougin Med...
ICAL Services- CONTINUE TA (eigSUe Said

 

 

MObiLity device UP uNnTil £/33//6 whew The.

 

OeFendauts deTermineldl That due Te...
Piaivyr FFS Ga) it yy Yo wat unTh a Suiknr...

 

gair ne had No disabiirly,

 

 

fResPonSe: Admi L

 

 

Page 4 Gnd 5 QuesTion or admission Number...

 

be

 

 

 

6.) Admit Trat The Defendarts GETer examin>

 

img Ploaumi FES medica Cecords Grd during.
aA CecentT Medi car €XAmMiNAGTiod’ ow GAG

 

 

determine Ld fThar PLGINTIFE Ceguired aio.
mMoliiity device GNd CeEi SSved PrlotoTrFe

 

 

GO CO%s< ON Of Ghoutr Tral dale.

 

ResfontSe . Admit _ .

 

 

 

Cc.) PLAINTIFF Nas Shows That DeEcadanwis
ATSCTiMinated A9QigT nim in ExinlotT Co

 

 

 

 

 

Pq 3
 

 

     
   

: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 4 of 108 PAGEID #: 306

2 cme. CONCECUsN 5
ing. “That ne |
Ty Qyuck Thar

AL OP
NS Cie, O.OR..
Ch PUT O,D.R.C

   
   
   

~
’

  
  
 

a Moree

LOTION
‘Tic Lionec.
Ww Ga So

\

   
    
 
   
    
 
  

(cE TwasPeo—
wy PLOLTIRF
   

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 5 of 108 PAGEID #: 307

     
 
 
  

   
   

  
  

s

    
 

n

  
  

= +;

t a
INCVOCKY.S Wnehe.
'y OFSTQNGYL_

OSes

*

      
   

AW...

Ad Forvlher
f Dri Livy .

  
  

2 POO Ae es Gor

~

  

Nae in Oh Sh
Se, Aol
LEMON LOT OP

    
 
   
   
   

ALCGAL.
INDE A YQ.
‘Ss Fortiore  _

-o

  
 
  

 

4
?

Puce

me

  
    

or

Oe

  
 

Vp 4a

af
PD OB.

Tee

 
       
    
   
  
 
  
  
  
     
  
   
  
  

-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 6 of 108 PAGEID #: 308

“

    

mT ye
Moles, Frc tye,
cs
Odory SUh
A GUN Price |

ISQbiliTy who

NOD FI CAViOUs _

n~

—_,

OVI On, OV? |

a> i °

2E0s The

estes Rope.

a

   
    

 
   
  

PING -

imes Provided _
AVOCA, . Tae

© iwetlude
M

{

   
 

.

   

   

‘
   

:2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 7 of 108 PAGEID #: 309

ww

   

Bob LiG CarVvehes .

  
 
  

 
  
 

 
   
   
 
   
  
 

ye ee
Le DY CLO As,

SF Ay...
MeO Too oo.
Tae _lourdeay
Ub Pa eo.

Ve

  

fy

   
  
  
 
  

ADA. .
AS
2 OR MIO Pex
OW PRYS) CAL.
ory ged

—

f

  

  

\

      

cr
Ch iMeain ment See VO AVC Lf

‘

     
  

    

Wiles G Serious; _

— *

 
   
  

~
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 8 of 108 PAGEID #: 310

 

 

 

 

Ad 255,363. (DNS BOOOM(Ci Tis clu Bic

Vo CG ew, 963 FO Sore 530,537 Cn DD. MICh.

 

igs as?

L496. A Akedicort CoONdiTiow Trek Lin temper.

 

Que = Aouity TO war, eucw iP fever sible.

 

LS UNG UeETY Ok) G be Ly OA Serious MOTToyry Jo bik sou

 

odin CiTy, JOS RAdIDAge Ines 24 (GThoP.

 

 

1998), : oo

 

 

 

 

CONCLUSION os ~

 

 

 

 

“Tis MoTios iS Made Onder civ. R, 56lcy _

 

which Poovides in Por as FOLLOWS: vn

 

 

‘aye ~§ SUAAMAYL ysi PUG MET SINGLE hie Cendet ech

 

 

ForTawnth iE The Plead: Nas, Aeron Trios
BNSUue Ps TO INTerras GAC Cres, WILT Tks _

 

SViPuULaTiowsS d& Fadr, 1F COKN YT MSL y EVLA

 

INThe OCTIory Shaw: That There ja NO Goat Li.

 

issue AES To ONy MANeriat Fact dud Thar

 

The DAQMINN G fOrvy 16 cA? Lech Ta Sudgmea

 

OS GQ MWatTe rr OF Low.

 

 

There Yemains NO Genuine ISS S OR

 

MaOTeri Gat Fact loctTweew PLOINMI ERE Qa

 

DOeFendasron The 1SSvue OF ASC miweiow |

 

WuNden TitLe Tr GF The ADA, There rorne, Son LOO

 

 

JudgmeNT Musi be grotecd- eet nn ee
Pa, x

 

Cy

 
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 9 of 108 PAGEID #: 311

STATE OF OWTO SS

 

AFFIDAVIT EN SufPokt

 

 

COUNT Y OF ROSS OF SUMMARY JUDOEMEN TT

 

 

 

1, SCOTT David Creech, do hereby

 

 

GQiTesT ONd Swear Gi) Facts Gyyd STatTemeaic

 

In iS MoTIonN Fac Summer y Todq Me yt
G@gQainstT The Ahio DeFPT oF Reha. Gna Cort.

 

aud here is ore Troe Abn aceovate TA The

 

Very best GE my KNoledge,

 

 

 

Tar aed Pioi, TF SiONe Tine FO. Le@uirues:

 

 

Ll) That QLL of The ExhniniTs in The Morton
For Summary SiudqMmearr are True Qi

 

 

GACCUPGTe COPys OF Tne OC at AG NosPiTou
PePotTS Reskow ses Te Ploy sri FF S Adimi 5S ONS,

 

 

aud, DeciacaTions OF Tucarce raked INdiv—

 

| Pees |
|

lattes erie Gx WLS: bie Ties orctttew= Posies

 

Al Garage FE ANAS Cd Stoel)

 

 

, — “ \ —
disabled Person pekope: eliiert 16 (NY S
Ene OO Der Tl OF Corre 2] lows.

 

 

 

In) Tee SiNniG@eT ne GrebrTroary-femovor.
| OF The Ploatwerife’s cave, he has Qin

 

| woke
Ca

ase: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 10 of 108 PAGEID #: 312

 

 

nas Eurlher Proved Thar ne nas SuFFered

 

exineme AifFi cut Ty Penings WaT n Mo bi Lily

 

Nok STQ@sd 1g, WVO. Mt 9 (ate Mealy 1M Poss bre

 

JO Work, wotlk, exeneise, Aud Fer Form

 

dau we\irPe2Geriyit les:

 

U yThor PlaintiFe nas SuFFeved EurThesp

 

 

jutory duc Gre Ly From VYhe removat
OF his Cane wilitch nad To be reissueEd

 

 

On SePTem per 19, 9019, by Dr. PefPers, wha
SPokhe wWwilkh se P AcToi P abaour nis deciston

 

 

femove Nis Mebility aro.

 

 

BAS More Fully Show inn PlalwTiFe's

 

Molidcu Bor Summary LuUdament, he nas
Established Git Four €lemetsts OF GN

 

ADA CIO MM, Gud 1S euTiTled To Summary

 

 

Jude Me IT as a matter GOP Le ws-

 

 

SCOPE Danids<Ceec\y

 

SwoRw TO ANO SUBSCRIBED TN My PRESENCE

 

 

ree o: 32 sO ay - OF AUGUST JODO:

 

hee CF ete. hile.
| NOTary Pub ‘a of

 

 

fo 2 ML FOM MN iSSION, EXPIRES
7 WW COMM 'S SAAS
  

Case: 2:19-cv-00104-JLG-MRM Doc #:

   
   
       

 

65 Filed: 08/12/20 Page: 11 of 108 PAGEID #: 313
an re

_ oh

fea Fan oom eme-

Che

my et

3 65434)

   
 

   
     
      
   
  
   

Sb bre FOR

ot VY ics

Meg eee

C4

SEO AQAIT,

a Cea...

Oh Vine

AEG LOL
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 12 of 108 PAGEID #: 314

 

MT hiS MoTion CONS(ST OF Tne Botuow sy Na

 

dAocumersis 3 oe

 

 

 

 

 

 

: wh

LAkoTiow For Stimmary Sucker AL An=G...
A memagcaudum OF )aly ce 6. x
3B. CONCIOorS ION 2
YU AFR ida@vitT Lao SoPfortT oF Sommciry olowe t
3

 

 

%
6.
7, Exhibit: A Medical Document s lotal 7 SS p

 

 

 

—CecTikicote oF Seryitie ee ee
TAis Fea Ge _ _. IO

PUSS

B. Exhibit -B Admissions belendonls Total - _b pgs
2. Exkifut> C  Declerafisns [olel- 2 pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
9949-09-23 05:47

Chillicothe Correctional Institution
P.O, Box 5500 15802 State Route 104 North Chillicothe, OH 45601
(740) 774-7080 Fax:

SCOTT DAVID CREECH (A588782)
Male DOB: 1871377729

09/19/2019 - ALP Sick Call: discuss restrictions, wants cane and no lifting
Provider: Sonya Peppers-MD
Location of Care: Chillicothe Correctional Institution

-3

Encounter Context

Facility at time of evaluation: Chillicothe Correctional institution
Age at Time: 62 Years Old

Current Vital Signs
Date/Time Vitals were taken: September 19, 2919 2:46 PM

CCI-Wardens Office 7407795398 >> Remote ID

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 13 of 108 PAGEID #: 315

P 40/41

September 23, 2019
Page 1
ALP Sick Call

  
 
 

~ DEFENDANT'S
¢ EXHIBIT
; OS

2

é

S19 Creech.

 
      

 

 

Previous Height: 73 (09/10/2019 8:39:11 AM) Previous Weight: 220 (09/10/2019 8:39:11 AM)

Does weight include shackles? Without Shackles

Current Weight (Ibs) with or without shackles: 218 Current Height (in.}: 73

BMI: 28.87 Sitting BP: 120/78

Temperature: 97.6 Temperature site: Oral

Pulse rate: 85Respirations: 16 Respiration Type: Regular
Pulse Ox% 96 Room Air: Yes

HFI
Chief complaint: REQUESTS FOR RESTRICTIONS

History of presenting illness: PT PRESENTS REQUESTING A CANE AND LIFTING RESTRICTIONS.
PT WITH HX OF RIGHT ACL TEAR, CHRONIC A/C SEPARATON, CERVICAL SPONDYLOSIS,

CHRONIC LOW BACK AND IS HAVING DIFFICULTY GETTING AROUND THE COMPOUND, STATES
THAT HE HAD A CANE FROM 2011-2016 BUT IT WAS TAKEN AWAY. STATES THAT HE HAS BEEN

TRYING TO GET HIS CANE BACK FOR THE LAST 3 YRS.

. Physical Examination
Musculoskeletal

General

Patient is alert and oriented and in no acute distress
Obese No

Diaphoretic No

Answers questions appropriately. Yes

Able to speak in full sentences. Yes

Cardiovascular
Regular rhythm, no murmurs or gallops.

Gastrointestinal

Abdomen soft, non-tender, bowel sounds present, no masses, no hepatomegaly.

Exhibit: A

Rectal

Hemoccult Previous
Negative (09/06/2019 3:10:00 AM)

SS peges Tete: f
 

See ee Fr wr ne op re reese

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 14 of 108 PAGEID #: 316

Chillicothe Correctional Institution September 23, 2019
P.O. Box 5500 15802 State Route 104 North Chillicothe, OH 45604 Page 2
(740) 774-7080 Fax: ALP Sick Call

SCOTT DAVID CREECH (A588782)
Male DOB _ 1871377729

Respiratory
Lungs clear to auscultation with no wheezing, rales, or rhonchi

Gait
Ataxia No...
ip ALBIC.GA\T FAVORING RIGHT KNEE - WIDE BASED BENT KNEE GAIT
bert Vk a j
i Cervical Spine
{ \ Full Range of Motion No
LIMITED 2' TO RAIN - CHRONIC
wack BAe if pi bf Motion Yes

— =

Assessment

Prior Problem List:

Nocturia (ICD-788.43) (ICD10-R35.1)

Lumbago with sciatica, left side (ICD-724 3) (ICD10-M54.42)

Cortical, lamellar, or zonular cataract, nonsenile, OU (ICD-366,03) (ICD10-H26.019)
Shoulder disorder (ICD-719.91) (ICD10-M25.9)

Unspecified essential hypertension (iCD-401.9) (ICD 10-110)

Other and unspecified hyperlipidemia (ICD-272 4) (1ICD10-E78.5)

Chronic hepatitis C without mention of hepatic coma (ICD-070.54) (JCD 10-B 18.2)
Degéneration of cervical intervertebral disc (I\CD-722,4) (ICD10-M50,30)

Other malaise and fatigue (ICD-780 79)

Cardiac / Hypertension

Hyperlipidemia

Liver Disease

Rosacea (ICD-695.3)

Plan

CHRONIC JOINT ISSUES IN AN OLDER PATIENT AMBULATING AROUND LARGE CAMPUS

WILL OFFER CANE X 1 YR.

NO INDICATION FOR LIFTING RESTRICTION TO CARRY HIS COMMISSARY

NSAIDS OTC PRN

EDUCATED PATIENT NEED FOR STRETCHING AND STRENGHTHEING AND RECULAR EXERCISE.
F/U IN DSC PRN

Education Provided: Exercise

New Orders

Electronically signed by Sonya Peppers-MD on 09/19/2019 at 3:45 PM

 
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 15 of 108 PAGEID #: 317

Page 2 of 23

 

 

 

Wt
05/01/2019 01:04:55 Jessica Brown-
221.2 PM RN
BMI
05/01/2019 01:04:55 Jessica Brown-
29,18 PM RN

 

 

 

Examination

1 ;

GENERAL APPEARANCE: WN WD WM IN NAD CA&OX4.
ANTALGIC GAIT. .

CARDIOVASCULAR: normal $1 and Se, regular rate and rhythm,
no murmur or gallop.

RESPIRATORY: clear to auscultation bilaterally, no wheezes,
rhonchi, rales.

GASTROINTESTINAL: normal bowels sounds, no guarding, no
bruit, no masses palpated, no tenderness.

NEUROLOGIC EXAM: non-focal exam.

EXTREMITIES:

STRENGTH 5/5 BILATERALLY, REFLEXES +2 BILATERALLY,
WALKS WITH LIMP.

Assessments
1, Degeneration of cervical intervertebral dise - 722.4 (Primary), Degree
Of Control-Good,Clinical Status-Stable

Treatment

1, Degeneration of cervical intervertebral disc

WILL REVIEW HIS OLD RECORDS TO DETERMINE NEED FOR A
CANE.

PT WITH HX OF OLD CHRONIC INJURIES AND ADMITS THAT HE
DOES NOT USE THE CANE HE JUST HAS IT JUST IN CASE.
ADVISED PATIENT TO CONT NSAIDS OTC PRN

ADVISED PT TO USE CARE WITH AMBULATION,

ENCOURAGED PATIENT TO CONT EXERCISING AS HE WAS
WALKING qMILES A DAY IN THE PAST AND 1S NO LONGER
EXERCISING AS HE DOES NOT HAVE HIS CANE.

NO INDICATION FOR CANE,

WILL NOT RENEW UNLESS AN INDICATION BECOMES
AVAILABLE,

2. Others
Action Started- NSG~ Medical Record Release Request Processing

Follow Up
DSC, prn

Pationt: CREECH, SCOTTY DAVID bol: REDACTED Prope

ess Note: Sanya A Peppers-MI) a5 /or/2010
afl Oo ivuny & Hy

Note genertied ty ochrecalvionws Ef arth ty Lat inicalvvork:

hitps://eewapp.dre.ohio.gov:8080/mobiledoc/jsp/catalog/xml/printMult ipleChartOptions.js... 6/19/2019

AGO Response to Discovery Request
000023
a wt . wp, —

 

<vee ace

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 16 of 108 PAGEID #: 318

Page 4 of 23

CREECH, SCOTT DAVID

BCU: PEDACTED [pmatelD: ASSHoRke

Facility Code: CCL Housing Area: (C1 Biba

62 Y old Male, DOR; REDACTED

P.O, BOX 5500, CHILLICOTHE CORRECTIONAL INSTT,

ae fe CHULLICOTHE, OH-45601

— Ilome: 740-774-7080

Guarantor: CREECH, SCOTT DAVID

O4g/25/2019

Current Medications
None

Mental/Medical History

HTN

Hep C with + VLon 8/2012
Hyperlipidemia (2008)

DDD C-spine

DVT (Lleg) in 2008

cancer BCC

Joint problems

Schivoaffective disorder, Depressive type
Schizoaffective disorder, Depressive type
Posttraumatic stress disorder
Posttraumatic stress disorder

Appointment Facility: Chillicothe Correetional Inst.

Progress Note: Default Provider A-Nursing

Chief Complaint
1, Multiple

History of Present Illness
NAF - Musculoskeletal System:

History of Presenting Illness: my health has been deteriorating
for a while now and I can not hardly get around very good without a
cane. I would also like a knee and back brace, Onset: it been going on
for years, Location: right knee has an acl torn, and herniated disk in
my back, Aggravating factors: trying to turn or uneven
ground, Relieved by: having a cane for support, Symptoms: moderate
pain worsening with movement, joint pain, aches and pains of bones,
muscles and/or joints, stiffness. Significant Medical History:

. Objective/Physical Assessment: , General Appearance: pt appears
to have difficulty standing from a sitting position. pt with steady gait,
states that he does not always have pain and he doesn't limp for it
doesn't hurt, Musculoskeletal: pain not relieved by
immobilization, Neurovascular exam: distal pulses present and equal
bilaterally, capillary refill is less than or equal to 2 seconds, skin is
warm and pink, sensation to light touch is equal bilaterally, patient is
able to detect movement of a digit (proprioception), patient is able to
wiggle fingers and toes, Nursing Assessment: , Nursing Diagnosis

Activity Intolerance R/T knee and back pain. Nursing Care Plan:

, Immediate Nursing Actions- referred to alp for evaluation. Patient
Education: , Patient verbalizes understanding of- signs and
symptoms needing attention including numbness, decreased function,
increased pain, and elevated temperature, the need for treatment and
follow-up care, Medication actions, dosing and side effects, the
importance of the need for rest of the involved joint or limb, provided
education about hack care, advised to rest involved joint. Disposition:

, Action taken- No restrictions on activity.

Vital Signe

 

Temp

04/25/2019 10:23:26 Lori Lemaster-
AM RN

 

98.4

 

Pulse Radial

 

 

 

Patient: CREECIE, SCOTT DAVID DOR: REDACTED  Propress Note: Default Provider A

Vole generated by eChncaivorks

Nursing o4/es5/2o19

EMR/APM Software (eva eClinicaiWorts con

https://eewapp.dre. ohio. gov:8080/mobiledoc/jsp/eatalog/xml/print MultipleChartOptions.js.... 6/19/2019

AGO Response to Discovery Request
000025
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 17 of 108 PAGEID #: 319

( c 412754 N

 

CONSULTATION REQUEST |
Pie mers Beer |

Data Requested: / L "Tl Date Schedulad: Appointment Date: |

BB

 

 

 

 

 

 

PERTINENT HISTORY RELATED TO REASON FOR REFERRAL
To include: Lab data, Current meds, Response to treatment, Deeps. consult recommendations.

foe Of Soren
bid pen
v

Provisional Diagnosis: (et, xnedh Lisiba _ | _ $e

lagi veces 7 C. _ Medical Difector: —= =. =e
_ Lele 7 7 j Cl] ASAP

CONSULTATION REPORT AND RECOMMENDATIONS

 

 

EEN IN
nsioN CLINIC p mi

jor

(Continued on reverse side white copy) () Yes (J No
Provide Jumate Name & Number

    

 

 

 

 

 

 

 

Inmate we: if Institution: — Consultants Signaturo and Titla:
AOE ecg JR
Name (Last, First. Mi): Date Seen by Consutant
CLEC pn 4%
OSU 4: SSN #: Inst. Reviewed by: _ RN Dats:
Release Date: | Raca: Sox | DOB: Inat. Reviewed by: 7 _ ~ ‘MO Date: —

 

 

 

AGO Response to Discovery Request
000034
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 18 of 108 PAGEID #: 320

Ohio Department of Rehabilitation and Correction
Nursing Assessment/Protocol

Miscellaneous
i re 0978 2. "REDACTED

inati Creech Date: Time tae i
_ Oct. 2/3uie GIS pen

Subjective Data:
Ls

 

 

——

 

 

 

    
 

Patient Complains of:

 

 

 

Significant Medical History:
Y N Commer

Asthma/COPD HL] Recent injury

Cardiac Disease et ¢t { rm Recent surgery

Diabetes C) La Strenuous physical exercise
Documented weight loss C] (a Tobacco use

Head injury 2 AP) Ulcer disease

History of TB Infection Dehydration:

HIV diseuse/splenectomy i C4 Exposure to Hot Environment Cc) _

Objective Data:
BP Li (om 9084 6. Genitalia exam: A

1. 7 2S >»

PEF: =
= ; $ : “hb j Po (@ /,
nA. / 6 hiker te mm SO is wll pave

Cardiac assessment: \\ @ We nick Lug > 8%, Skin assessment: S. fall Oe p. ne

4. Lung assessment: Cc “th EKG:

es 9. — hs fons g al
= 10. Urine Dipstick: Aa ferns al __
5. Abdominal assessment: _ fac g yc 4

Nursing Assessment (see appropriate nursing assessment guideline)
Consistent with patient signs and symptoms:

(-] Acute Pain R/T: [-] Impaired skin integrity R/T: sess
(_] Risk for infection R/T: {_] Chronic Pain R/T: _

(_] Altered elimination R/T: Ef Altered Comfort RT: wtrnpase! paliaS® fut Tag
| Hyperthermia R/T: __

\ Refer to advanced health provider immediately if:

zZ

Comment

 

 

 

 

|

 

Wy

 

HoOooOoOo <
P
|

N

 

 

 

eS

 
 
 

 
 
  
   

sDixcaal /
N

Pulse ox:

 

 

 

7. Extremities:

 

 

 

 

 

 

 

 

 

 

 

 

‘

 

 

| Temp. > 101" (_] Sign/symptoms of Influenza (_] Severe, disabling pain
C/O Chest pain [_] Dependent edema [_] Dark or bloody urine
U C/O Extertional dyspnea with or without chest pain CI Pain/symptoms > 2 weeks

 

 

 

—= =
Ss a

     

\gsing Interventions (check medications ordered)
\\

DOS KAGA Oh ls aA be.

 

 

 

/
OOO
y

\17 (Rev, 03/13) i : : X

AGO Response to Discovery Request
000035
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 19 of 108 PAGEID #: 321

Note: Stopping of an order is to be wrillen as a specific new order.

 

PLEASE PRESS FIRMLY — YOU ARE MAKING TWO COPIES.

 

WRITE OR IMPRINT

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceeech,

REDACTED
Dy _

288 ly

 

 

 

 

ve mere Lrefo/.
LOPE CTO we
‘LOANZBI Bo os
OS R- fE.¢ &Y

Swot

| Wracaclye/ Yong ie Le ps

PATIENT INFORMATION ORDERS
Run addressograph machine over patient's nameplate only, Allergies: | | scocusemeeacueh | L - -
Timo,
_ 7) ral (00 ~2 fale LELD Civ As
YT SS hoe Yr aD. aig. wanes
( er oe ema M1 CE commen cs
OvAtbain 5D oh, G50 KD _
Bag er Ki aie Eccl
ro taal WT KR Was op KR Was op twritlen, tead back and aad by Physioan? es LO No
aos ea [ae a PPA
Date: Time: wih / / 4 Tima: ] ie ule, ef—) Sune [IY i?
Auergies:|' AIDA
oan 7 [l- (x time / aie _
DW Fe7-z. OS 2 CL

PAA

 

 

 

 

 

 

 

 

Allergies:

OTE: if TO — Was order wri tien, read nace and verified hy Physician? Oves O No
UnivWard: Verification ee tT Refeician Nurse
(N (tT~ Signature Signature’ | fered
Dato Time: om 7 /t ZZ tino: Jf 2E5 vee} Uf ( of tine:
+ r

 

REDACTED

“Univivard:

ERE Hb

Verification :

 

“AIKDA-

 

 

 

 

NOTE: 1 TO ~ Was arie

 

Physician

 

 

Nurse
Sign Olu: Bae Seer Signa 1 i

. f Date Time: Dat 1149 Time Ai om Date: LLL Tiere: UY
OMH-0020 (Rev. 2/04) Distribution: White - Medical Record. Gredn = Pharndan? Phat OR =

 

 

 

der wrillen, 1 rood baclyped ve ve tied by Physician?

 

 

AGO Response

to Discovery Request
000049
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 20 of 108 PAGEID #: 322

Note: Stopping of an order is to be written as a specific new order
PLEASE PRESS FIRMLY — YOU ARE MAKING TWO COPIES
WRITE OR IMPRINT

PATIENT INFORMATION

Run addroseograph machine over patient's nameplate only

 

ORDERS
Allergies: |

NN /
\ oot n/ Daw: o-6-/I—
AY

time: “A
Laem d lap 2. Zo
ao “Ff hee fe.

REDACTED —__.-_______
nf) UP? = Verifi NOTE: It T,

JO Wea 01 writtan, toad back and vartfied by Phy fan? rs Q You |

UAL Sonaure Beet ZY Bignatyro Wray:
Date: Time: oawF Db-/ re ring POY F pata“ i) LZimd S35

Allergies: NIN : —

< |
mei (| i sin: st —

mn uae evi choy WHE
5 1A

: ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTe aati £ E D mil TO — inn order whiten, read back and verified by Fgsicgny al Q You Ly No _|
ney [set | Seu ARGV TA yf hos
i Date: Time: Datof } Fy nails ve. pf OOF pad OAD rine i

Allergies: J | Yh : -

 

 

qo
~ @ lou JJ 2) /O— dw VID.
Cpeeeh peel e tee

 

 

 

 

 

 

 

 

 

 

 

iceman
eee ah 2 PB
DO3, RePacteD oT
Waters | vata Pa oC oP, = ZT mo alae ves Ono
cae — _ oe TG <a Somawreh Oy

 

NoVA dno

AGO Response to Discovery Request

 

000051
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 21 of 108 PAGEID #: 323

 

eg
Ohio Department,of Rehabiiation and Correction rowers 7 Oe apy |
Chronic Disease Clinic Follow-U ee a ei

i SEB |" |

 

 

 

List chronic diseases:

? Conawe-84 (Lark: |

[2 Ha) 9 LANE, __
Interval History: : _ ia) Vi &. A, AL “t CAEP hee Heo

i LE LOPE

Subjective: OE atari, Apafleaeo-mpalj os

 

 

 

WO

 

 

 

 

 

 

 

 

Asthma: # attacké in fags month: Seizure Disorder: # seizures since last visit: i, Dates |

# short acting beta agonist canisters in last month: : i zi : ‘ ee - I
Diabetes Mellitus: # of hypoglycemic reactions since last visit: owes

# umes awakening with asthma symptoms per week: _ — | Weight Loss / Guin: #lbs |

TBICOPD $[) {-] Chest Pain L! SOB {) Productive Cough [} Edema

CV/Hypertension ["] [_] Night Sweats (_] Palpitations [_] Fever

HIV/HCV: [[] Nausea/Vomiting — [[] Abdominal Pain/Swelling (7) Diarrhea [_] Fever CI] kR ashes/Lesions

{_] Other _

 

 

[_] Yes EXKio For all diseases, since last visit, describe new symptoms:

Lh fan. OP
Patient Compliance with: Medicatio, ak La” Diet [A*¥es [[]Ne Exercise; Ves [| Predicted PEFR
Vitals: Temp Q70_ O70. BP rie (2 Resp. Wt. Last WL. Wee Accurate PEFR __
Labs: tgb AIC HIV VL cbD4

ror creo io SOur3O avriasvO3/rie/PAnr
Ringe e of fi ye) glucose/BP monitoring:

eto) aot padi ed pile VOprepty yy eet

Abdomen: & ee a
V2 fe & iad ay, .—— OY, Bb,

Lungs: Other~
CTD _p if Lobe | ©
Degree of Control Clinical Status

Assessment: Diagnoses p
G F P NIALL S W NIA

ee Se ES ET TA

 

 

 

 

 

 

 

 

  
 
 
 
 

 

 

 

 

  

 

 

 

 

 

 

 

2. PG) ZOoo|@oood
3. pias A2anonon wooo
4. re yooo [mood

Plan: On iPad On Rea

Medicat Pt eh Or s/Referrals:

Labs: Lf), 71k

 

 

 

 

 

 

 

Monitoring: on X day / week/month Glucose: X day / week/month — Peek flow a] :
_Education provided: Zi Nutritign $ pextrcise Ff Sthokine—_ rest Reaults-f Medic: ation Management Tk Other
_# days lo next visit: my ‘(60 [-]30 Other: a inge from:

[ Advance Level Provider Signature

 

  

ee
pmt 29 Z

AGO Response to Discovery Request
000069
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 22 of 108 PAGEID #: 324

[inmate Name:

  

Aio Department of Rehabilitation and Correction

Chronic Care Clinic Follow-Up }* 4 5 95789.

List chronic diseases: —— — _

[oH crip — - =

 

 

® LIVER 7

History: (Attach a progress form, if needed, to provide a more complete piper )
Pharmacy profile attached (or list current medication here) Sr! far » lo Ot Delos, im Vo »@r (BP pu 42

VO y wer dae whrwh, eee ot ssi

 

 

 

 

Complaint$/Problems: [_| HIV Infection: GE Wi loss, skin a i, thrush
CV/Hypertension: Chest Pain: [] Yes fix Seizure Disorder: # seizures since last visit:

SOB: [_] Yes {No Asthma: # attacks in Jast month:
Diabetes Mellitus: # short acting beta agonist canisters in last month: 0

# of hypoglycemic reactions since last visit: # times awakening with asthma symptoms per week:

sdicati ide Effects:
ALL, DISEASES: other new symptoms: (if Yes explain) Medication: Stan tks Re nn aaa ee ee

Pres [No i i i SS oc

cet
fhe it “aaa PREP RT, . Bn
ian to ee foto eighes Wt =Sear ore
sae yn Alar Wy =< cine

ether Pte

diet: Pres [ ET No eXETCIse: Cpes P]No

* Any abnormal findings must be dese ribe dhs in 1 the Interdise iplinary Progre ss Notes. P5024 Ao 40570. phil a

29 A AY
Vitis: ie 2 Temp Wp 5 wi. 205.2%. Pulse oO Resp. [U0 PEFR __

 

   

———— compliance with medications;

 
   
 

 

 

 

rans Teale in on Total Chol_ISD tor 4 HDL 29 tng [Ele
EXAM: HEENTINeck: % INY 990 Cage es Heat: Qoutsisy NOT I//2 came
Lungs: OoT 4 Ao: Po» J vm cr vai p& ‘ Avalon: ene

Fatremities edna | PeXr ee Bee Rectal: p14

 

 

 

 

 

 

 

Neurological: Ly}: ) - Lx A ae Other; Siu? ¢ K Artie po) BS huvel Peo
1 Ho Diagnoses - Degree of Control] Clinical Status

G PF P NA|I SW N/A
wy iO O lo geo oo |
2. fie ao Poo olo poo
3. Bp em ie . mooojnooa a
= “ OoootoAo

 

 

 

Plan: Edocaled ow FOE Pr aa Pron ex) \y 4 n't Aparpe tarps te ioe
Medications: One pv. Awk Cos metPAN, Phesny prrlo |, Bad joe, t fr" ppd

 

 

 

 

 

Diagnostics: / Poh ae h C1

Labs:

Monitoring: BP: —_— X Alay / week / month — Ghuicose: X day/week/ month — Peak flow ‘Other:

Education provided Nutrition Prercisooeamoking NA mst Results Get Medication Management [JOther
Referral: Specialist'¢indicate type): - Other Chronic Care Program (specify): _

 

# days to next visith E190 [}60 ([}30 Other:

=e. : Cf / Pe Poe | ———

pRCSa52 (0440) | ‘eo 7

Uwimt 2Y7A915 ulmsem it

AGO Response to Discovery Request
000074

Discharge from (specif):

 
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 23 of 108 PAGEID #: 325

Franklin Medical Center

1990 Harmon Ave., Columbus, OH 43223-0658

(614) 445-5960 Radiology Ext. 2734

CREECH, SCOTT Inmate# ASBB7B? Inst: CCI Req# 150097899

CERVICAL SPINE Exam Date# 8/6/2015

Indication; Neck pain

Five images
Mild to moderate multilevel end plate degenerative changes are present predominantly at C4-C6. Neural

foramina appear to be patent bilaterally. Pre-vertebra soft tissues are unremarkable.

Impression; Multilevel degenerative disease,

Orkeay Bo fl bere 1

OF
Antony L. Roberts, 0.0, ny

<ol- 4
Read Date: 8/11/2015
electronically signed
End of report for: CREECH, SCOTT AS88782
An “*" following the Inmate# indicates a number from a prior incarceration.

professional radiology services by Mid-Ohio Radiology, Inc.

Paoe | af OIMIIANIS VINE ANA

AGO Response to Discovery Request
000083
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed

: 08/12/20 Page: 24 of 108 PAGEID #: 326

Franklin Medical Center

1990 Harmon Ave., Columbus, OH 43223-0658

(614) 445-5960 Radlology Ext, 2734

CREECH, SCOTT Inmate# AS88782 Inst; CCI Req# 180019541
CERVICAL SPINE Exam Date# 5/30/2013

TWO VIEWS

Disc spaces are well maintained. Marginal osteophytes arise prominently from C4, C5 and C6. Moderate facet
joint disease IS also noted. Pre-cervical soft tissues are normal. No fracture |s identified.

IMPRESSION; Moderate cervical spondylosis with associated facet joint disease.

(YN 20

Charles H. Muncrief, D.O. ry

Read Date: 5/3 1/2013

electronically signed

End of report for: CREECH, SCOTT AS88782

An “*" following the Inmate# indicates @ number from a prior incarceration.

professional radiology services by Mid-Ohio Radiology, Inc.

5-/3

Pnone 1 of 2 6/5/2013 12:16:01 PM

AGO Response to Discovery Request
000084
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 25 of 108 PAGEID #: 327:

i

Ohio Department of Rehabilitation and Correction
Confidential: Inmate Hansen’ S Disease Symptom Screen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate Number: 588-792 _ Inmate Name: Oweeck Lock; Cl Date; \olZo [14
Symptom Questions Yes No
Do you have any pale or slightly reddened areas on the-skin which have lost feeling? oO a :
MS Lt leo t
Do you have any Joss of feeling in Vas hand or/feet?
O +p Ado gcc hah a oO
Have you been incarcerated at any of the following Dates Yes | No | Verification
Institutions during the listed periods:
: : co - Jan 2011 to
Corrections Reception Center (CRC)
Mar 2011 Oy,
. Mar 2011 to
Madison Correctional Institution (MaCi) Jun 2011 C) Ol
Jun 2011 to
Chillicothe Correctional Institution (CCI) Oct 2014 C] C}
Oct 2014 to
Franklin Medical Center (FMC) Oct 2014 Cl] CO

 

 

 

 

 

 

 

 

If either symptom question is positive AND locations verified to be during potential
exposure period, refer to ALP.

     
 

Date

 

Nurse Printed Name: _ Deri. Duan sues Nurse Signature:

Date: 10/20] [4

AGO Response to Discovery Request
000086
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 26 of 108 PAGEID #: 328:

(_] Self Page | of 2
(J Interpreter,

[_] Translator

“Ash ean

Health History “™

Date of Bitsy try ae Prey
_REDAC TED
Covered By Health Insurance:

Family History: ( father, (m) mother, (s) sister, (b) ee im ia (ale) not applicable

 

Marital Status:

 

 

 

 

 

 

 

(] NO [] YES - Name of Insurer: _

if m s b ¢g 8 g m4 fom
Anemia Ci Ol CJ oe Epilepsy/Seizures O O90 CJ ° C) om Mental Illness | C) 1
Ashbma CVO] OOO Heart disease (] 0 C1 Sickle cen moog
Cancer wo da Hepatitis Gd OD te. ooo (704
pDiaboes CHO OOO Hypertension CI El FI EP Ep Other saussrasayy

 

 

 

Neat of Kaj E DA ead ] “ D

“REDACTED

 

Mey

 

Telophone (including ~

 

 

 

Ait wio eyoglassos:

 

 

 

 

 

 

 

 

—
" ‘emp. \ Pulse: Resp. With ayep'asses: Atlergias:
FL. iY NY DA
BIR: any Weight: Lt w/o eyeglasses; Wilh eyeglasses: :

INV {o3) 7 (<\_ | od.
Hearing Impairment: — Right Ear [) ves [ No LeftEar — [_] Yes [-] No
Dental Screening: (2 Good [] Fair i] Poor
Personal History (place check in appropriate block at left of each item):

Yes No Yes No , Yes No Yes No

f] Acute skin diseases 1 ()]_ AP Diabetes 2 Hernia - we Skin Infections
12 [3 Ear, nose or

CA) dmputations

(_} High or low blood

(J Stab Wound

 

|
2]
4 0) [Anemia froat trouble pressure _ Stomach, liver or
4 AC) Anhritis BE Epilepsy 22 we LV. drug user 32 [ef [] intestinal trouble
§ E] Asthma 14 [7] (1) Bye disorder a3 A 1] Measies 33 [7] [0] Thyroid problems
6 PF) Blood transfusion is (J fe Shot Wound 24 | 0 Mumps Tuberculosis
7 ao Bone, joint or other is (J earl problems 25 C) (2) Paralysis 34 [7] (2) positive PPD
deformity “ cE Hemophiliac or 26 {-] C] Rheumatic fever Tumor, growth,
Cancer _Aileeding disorder 27 CIS.1Tp. 35) (Co eyse
9 er [ey ficken pox is] [A Hemorthoids 28 Shortness of breath 36 [7] [[] Urinary problems
10 fC] Chronic cough 19 [71 () Hepatitis 29 (J Sinusitis 37 C] CE] HIV/AIDS
Comments: aah é ,
A lo “ivi oO Ad TF
4,  [7ee
Pig Ce
9 UF
Syl un fiv7t
ga. REC
eTS pT?

 

Number:

inmate's Printed Narno: ~ (Ven ch Ss (Ott Xs7 FQ _ |

{ have been given information about how to access Medical, Mental Health care, and the Medical Grievance Procedure.

Sore te
DACS031 (REV. 05/07) (e9 While - Medical Fite Canary - Dental Fila AGA 4343 through 4346, 4376
—

 

 

 

 

MEDICAL

AGO Response to Discovery Request
000087
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 27 of 108 PAGEID #: 329:

[] Translator

Health History ~ sere ila imma

 

 

 

 

 

“Marin Status: oy, Date of Birt: Religion: — Taser yy ~ _ |
Sl eee DACTED Te caeistign | whe
Covered By Health Insurance: {] No a ~ Name of Insurer: Me a i
Family History: (8 father, (m) mets r, (s) sister, (b) brother, (g) grandparent, (n/a) not applicable

fom os bog fm s bg nh { mos b Bg of
Anemia OoOooodgd io Epilepsy/Seizures MO 0 © © FT Memat mess Ee) L C J =
Asthma (-] L) C) L) CF FF dear disease Mi Oo OCU. Sickle cel O C] C] EC] C)
Cancer MOooooo Hepatitis OOO TB. OOo (.] oO

Oooo
Diabetes [] OO 1 1) 0) & — aypertension a Pe ey) EE) RE a a a gs

mere REDACTED “yer |*" REDACTED

 

REDACTED /

|e | Ss Ss Le
A A

 

 

 

 

 

 

 

 

 

 

 

Hearing ifnpairment: Right Ear (Yes (1 No Left Bar [Yes [_] No
Dental Screening: LJ Good [1 Fair {AY Poor
Personal History (place check in appropriate block at left of each item):
Yes No Yes No Yes No Yes No
| 4 (] Acute skin diseases no (7 Diabetes 20 C] [A Hernia ; 30 ey [-] Skin Infections
2 () [4 amputations 12 (7 CD Ear, nose ot 21 (YH High or low blood 31 17) LJ Stab Wound
3) (ef Anemia throat trouble pressure Stomach, liver or
4 7 CO) Anhritis Epilepsy 22 go LY. drug user 32 77 {] intestinal trouble
5 (] (4 Asthma ane [_] Bye disorder 23 (_] Measles 33] 7] Thyroid problems
6 MC) Blood transtusion is (] (7Gun Shot Wound 24 a yj Mumps Tuberculosis
7 fT ( Bone, joint or other . ee problems as C) 17] Paralysis 34] positive PPD
deformity () (AX Hemophili: ac or 26 [) [A Rheumatic fever Tumor, growth,
8 A Cancer bleeding disorder 27 a PYS.T.D. 35([] [4 cyst
9 [FP] C) Chicken pox 18 [1] [77 Hemorrhoids 28 (J (2) Shoriness of breath 36 [| [44 Urinary problems
1o Cj wat Chronic cough 19 vA C Hepatitis glow 29 WW [J Sinusitis 37 C) (an HIV/AIDS
fe pmo yth ong

 

Bre miss @ yevone Aenkul #3) < @p-k- stove gang ie Pann s8V4

“ ohn Ook. oe oe ee
= 44 “
= @PSkubhn teck
® Rw AE gots
#/,= HOH Bra,
He doyrbh parr arava

| inmate's Printed Name: S A of CSAC - |" Number E; ISP ee

I have been given information about how to access Medical, Mental Health care, and the Medical Grievance Procedure.

 

newssen Acodl (Geawb~ OEP PZ |

DRCS5031 (REV. 05/07) (7 White - Medical Filo Canary - Dental Filo ACA 4343 through 4346, 4376 MEDICAL
tt

 

 

AGO Response to Discovery Request
000090
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 28 of 108 PAGEID #: 330:

Ohio Department of Rehabilitation and Correction
Medical Restriction(s) Statement

 

Date:

 

 

 

 

 

Number: Unit: Time:
oN ser7e2 e\ S00
~| Short ‘Term Restrictions (ess than 6 months)
Tit nmate has the following restriction(s) starting: and ending:
es Doo tt~S~S Date :
D Long ‘lerm Restrictions (more than 6 months)
This inmate has the following restriction(s) starting: q/ >I /? off g / I / ZOE
. Start Dato _ Review Dale

_[-]_No Restrictions

No long-term medical restrictions can be terminated without evaluation by the institution medical provider.
" Low Bunk — + hew Rage

No lifting greater than Ibs

No standing longer than _ minutes

Sit down job (only)

Medical lay-in - . _. days
May attend school, counseling, or other programming
Non-smoking housing required

Other: —Conr ee ns

 

 

Chron? é AC
Von + Daslecedkis x

 

 

Signature by ALN, until seen by Physician:

Physician Slynature “be Daly: ie
tt ANARY - Coun Offico/Job Coordinator PINK - / Stat

ORC 5117 (Rov, 08/04) DISTRIBUTION: WHITE yigédi I
| fbottam bunk, bottom range, non smoking housing all olher restrictions go to Job Caardinator)

 
 
 
  

 

 

 

 

AGO Response to Discovery Request
000101
‘Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 29 of 108 PAGEID #: 331

«
} at

- {

Ohio Department of Rehabilitation and Correction
Medical Restriction(s) Statement

sie Fecal 1 aera
“ ses7ee |" CC] “ORS

Short Term Restrictions (less than 6 months)

This inmate has the followimg~restriction(s) starting: and ending: _
Date “Dato

dd Long Term Restrictions (more than 6 months) q f
This inmate has the following restriction(s) starting:
Sant Date Rufiow feo
[] No Restrictions

No long-term medical restrictions can be terminated without evaluation by the institution medical provider.

Pq Low Bunk -(—|Low-Range

Ay No Tilting Brenter-than. Ibs Chroate AC
‘landing loner th: inutes on
No standing longer than minutes 7 ght Da ate

[}Sit-dewrrjob only)

 

 

 

 

 

 

 

Cy MedicaHay-in> days
(> Mayattend sctoot-connseting;-or-other programming

“Ty Norsntoking-housing-required
-F] Other: CAM

 

 

Date

 

 

  

AGO Response to Discovery Request
000102
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 30 of 108 PAGEID #: 332

7

Ohio Depariment of Rehabilitation and Correction
Medical Restriction(s) Statement

Thaw —— Fa"
“SST x2 |" C-/ I Gem

Short Term Restrictions (less than 6 months)

oY a
This inmate has the following restriction(s) starting: & -/4-1Y and ending: €3 Sf 7 SY
Dato

Date

 

 

 

 

 

C] Long Term Restrictions (more than 6 months)

This inmate has the following restriction(s) starting; /
Start Date ~ Review Date

 

(J No Restrictions

Neo long-term medical restrictions can be terminated without evaluation by the institution medical provider.

ew Bunk [] Low Range

 

[] No lifting greater than ____ Ibs

(_] No standing longer than ___ Minutes

{-] Sit down job (only)

[_] Medical lay-in- days

[-] May attend school, counseling, or other programming

0

—] Non-smokjag housing required
4 CUk.

 

ea) DISTRIBUTION: WHITE - Medical Record CANARY - Count Ottice/Job Coordinator PINK - Unit Slatl
" (Defiom bunk, bofom range, non smaking housing all other restrictions fo fo Jad Coordinates)

AGO Response to Discovery Request
000103
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 31 of 108 PAGEID #: 333

me
Ohio Deparunent of Rehabilitation avid Correction
Medical Restriction(s) Statement

 

Date;

wpa AN IE se || Azz
Ase WK |" (le LZ |

eet <r

a
Short ‘Term Restrictions (Jess than 6 months)

This inmate has the following restriction(s) starting: Gf [= j and ending: J i/o

Date Dato

| lomate Name:

 

 

 

 

7] Long Term Restrictions (more than 6 months)
This inmate has the following restriction(s) starting:

 

Start Date Review Date

[7] No Restrictions
No long-term medical restrictions can be terminated without evaluation by the institution medical provider.
Nt Low Bunk [7] Low Range
(] No lifting greater than Ibs
[-] No standing longer than _ minutes
7 Sit down job (only)

] Medical Jay-in - __ days
[“] May attend school, counseling, or other programming

C] Non-smoking housing required

pre me LL

 

 

 

 

    
  

 

 

 

| Signature by ALN. until soan by Physifian:
= sos DT ea} aa sa
Fepaetor mage a pe Date:
vs wi : ~ '
> ay, BR L[-1 P|
is abies sie oa, c a oe [ ses x i wid
- * t v ee
DAC 5117 (Rev.05/04) DISTRIBUTION: WHITE - Medical Record CANARY - Count Office/Job Coordinator PINK - Unit Stafl
f gies) (bottam bunk, botiam range, non smoking housing all other restrictions go ta Job Coordinator

AGO Response to Discovery Request
000104
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 32 of 108 PAGEID #: 334:

as
f
Ohio Department of Rehabilitation and Correction

Medical Restriction(s) Statement

—— = Jo/0sha_
me SOT =U "1130.

{|} Short Term Restrictions (less than 6 months)

 

 

 

Time.

 

 

 

This inmate has the following restriction(s) starting: — andending:
ee one
n( Long Term Restrictions (more than 6 months)
‘his inmate has the following restriction(s) starting: — {IO/0 S12 (O/OS [1
Start Data Review Dale

im No Restrictions

No long-term medical restrictions can be terminated without evaluation by the institution medical provider.

om Low Bunk ——|-Low Range

No standing longer than minutes
Sit down job (only)

Medical lay-in- __. days

May attend school, counseling. or other programming

 

Non-smoking housing required

  
  

 

—s ; 7 an aoa A ye A) ABQ) | - ; — —
reson OH, Leake Lr |b $7 2

DAC 5117 (Rev. 05/04) DSTRIBUTION: WHITE - Medical Record CANARY - Count OfficeJob Coordinetcr PINK - Unit Statt
) {bottom bunk, botiom range, non smoking housing all ather restrictions go to Jab Coordinator)

 

 

AGO Response to Discovery Request
000105
‘Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 33 of 108 PAGEID #: 335

C
Ohio Departinent of Rehabilitation anu Correction
Medical Restriction(s) Statement

 

Inmate Name

“pee ch
wee SOR 82 |

{| Short Term Restrictions (less than 6 months)

 

 

This inmate has the following restriction(s) starting: a and ending: a
Date Date

1 ong Term Restrictions (more than 6 months)

This inmate has the following restriction(s) starting: ft Uf fy LOL 4 ff —

tart Date Review Date

CT] No Restrictions

No long-term medical restrictions can be terminated without evaluation by the institution medical provider.

+ Low Bunk |] Low Range
r-) No lifting greater than _ Ibs
CJ No standing longer than ___ sd minutes
[~] Sit down job (only)

[| Medical lay-in - . days

' May attend school, counseling, or other programming

Non-smoking housing required
2 Other: b/7 PE, fro tic ean Rt upper

hos chronte AC Sep araytern

Signeture by =e sean by Physician:
Physician Signtatur np Da Dato,
LA Ao a a | > 2ol4Lh :

DRC 5117 (Rev, C544) DISTRIBUTION WHITE - Medical Record CANARY - Count Office/Jeb Coordinator PINK - Unit Staff
“ (beftam bunk, bofem range, non smoking housing a!) other restnctions go to Job Coordmatar)

 

AGO Response to Discovery Request
000106
jsonbay Auaaoasiq 0} asuodsay OOY

€LL000

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 34 of 108 PAGEID #: 336

Health Services Request

Peticién Para Servicios de Salud

 

 

 

 

Date Received: Gig / Vi ic Res OO amipm.

 

a g 26 ~201$ |
Inmate Name: Number: Housing Unit:
Nombre: Cree c Lh Numero; SRS 7 of eis Unidad: ~~ J (608

‘ Medical Care Dental Care > Medication Reorder Medication Refill
Request for: Attencién Medica 0 Altencion Dental UJ Reordenar Medicacién (J Rellenar la Medicacién

Pete of peeve: Aad Abcilom bunk pe stric%ran
ULICSCTIPCION cel propoiema:
of ain L Afb. onc en Bie Cone.

 

 

 

 

 

 

 

 

lhakk > Sa

ee aioe
FER 7 XS
Place This Slip In Medical Request Box Or Designated Area

DRC £373 (Rev 08,07) = Ponga en la Caja de Peticiénes Medicas en Area Designada
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/29 Rage: 45,0f 108" PAGEID #: 337
\ 4° \ a

Traumatic Brain Injury
Helping You Understand and Cope

=

   

 
  

Frontal
Lobe

  
   
    

Temporal
Lobe

For ; pali ont Scoe D Cree L,

a mam 2 als ali fami ly / we Jake bs
ah é .

aes ener
E meni - iS al IVied sa Ceh
‘ eee

cf

pug C997
Case: 2:19-y-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 36 of 108 PAGEID #: 338

ACKNOWLEDGMENT

In our experience with the Grant Trauma Team we have
met many families who have touched our lives and
taught us many things about Traumatic Brain Injury. {n
return, it has been our vision to create a book that will
be an informative guide for you. We would like to thank
all the members of the Trauma Team who have given
us input and direction in this project.

Pru Hudson, MA, LSW

Jan Price, RN, BSN
Sandy Ruhe, MA, CCC/SLP
Diann Storey, RN, ADN

Sue VanWoerkom, RN, BSN
Amy Zehala, RN, ADN
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 37 of 108 PAGEID #: 339°

Chapter 1: What is Traumatic
Brain Injury?

A traumatic brain injury (TB!) occurs as a result of a
blow to the head or penetration by an external force.
Either of these:can cause the brain to bounce inside the
skull, resulting in bleeding, tearing and swelling of brain
tissue. Common causes of brain injury include motor
vehicle accidents, falls, assaults and gunshot wounds.

When the head is struck, the brain bounces back and
forth inside the skull. As a result, the brain tissue can
be twisted and stretched causing bleeding, bruising or
swelling in the brain.

EQ

Figure 2: Multiple injuries to the brain. Injury occurring at point of
impact and opposite the point of impact as the brain
bounces within the skull.

 

 

(1)
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 38 of 108 PAGEID #: 340

yer

 

Figure 3: Rotational injury to nerve fibers in the brain result as the
brain is twisted within the skull.

Source: From Jones, Cynthia and Lorman, Janis; Traumatic Brain
Injury: A Guide for the Patient and Family. Revised Edition - 1996.
Interactive Therapeutics Inc., Stow, OH. Reprinted with permission.

The damage may be widespread, where all parts of the
brain are affected to some degree, or the damage may
be limited to a particular area. The more brain damage
there is the more the brain will swell, and the damage
that results will depend on the nature and amount of
force the head received. Further injury to the nerves
and brain tissue can occur, as swelling makes pressure
inside the brain increase. Areas of bleeding
(hemorrhages) can be seen using diagnostic tests such
as CT Scan (Computerized Tomography) or MRI
(Magnetic Resonance Imaging). Keep in mind that
microscopic tears within the nerve fibers caused by

2
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 39 of 108 PAGEID #: 341 -

twisting and pulling may or may not show up on
diagnostic tests, but can still cause significant changes
in how the brain works.

Brain injury can also occur as a result of a skull fracture
or penetrating injury such as a gunshot wound. Bone
or bullet fragments can be pushed into the brain and
tear or damage brain tissue and blood vessels.

The brain is very complex and unlike other organs in
the body, most often cannot be repaired. Recovery
begins as the bleeding stops, the swelling decreases
and the damaged brain cells begin to heal. The brain
is capable of re-learning some things, but it is important
to remember that destroyed brain cells do not replace
themselves. Recovery will depend on how severe the
brain injury is, the speed and effects of medical
treatment, and the overall health of the injured person.
Research into TBI is ongoing and many areas are still
not clearly understood. In spite of everything we do
know, please remember that it can be a very long and
difficult road ahead. It is very common for you and your
loved one to have good days and bad days.

You may talk to many people and hear many different
stories regarding TBI. Please remember that TBis are
very individual and each case may be extremely
different from the next, even though the injury may be
similar. A TBI is not predictable nor does it follow a
specific path. Each patient responds differently to his

3
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 40 of 108 PAGEID #: 342°

or her injury. Often times, we must allow for 1-2 years
after the injury to fully evaluate the extent of the injury
and level of potential recovery.
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 41 of 108 PAGEID #: 343°

Chapter 2: The Team Members
Involved

During the first few days after admission, you will come
in contact with many staff members. This can be
confusing at first. Grant Medical Center uses a team
approach in treating individuals who have suffered a
TBI. This multidisciplinary team consists of physicians,
nurses, specialized therapists and other support
services. The team members meet frequently to
develop and coordinate appropriate treatment and
discharge plans.

The primary physicians will be the group of Trauma
Physicians. This team consists of the attending
physician along with fellows, residents and medical
students. The team makes daily rounds and is
responsible for all the trauma patients admitted to Grant
Medical Center. This team supervises the overall
medical care and coordinates referrals to specialty
services such as neurosurgery and

orthopaedics .

TEAM MEMBERS

Attending Trauma Surgeon:

There is a group of five Attending Trauma Surgeons.
This group of physicians assumes the primary care of
your loved one. The attending physician who is on call
for the day leads the daily rounds. One of these five

5
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 42 of 108 PAGEID #: 344

physicians is on call 24 hours a day, seven days a
week.

Fellows and Residents:

These physicians manage the daily care of your loved
one and keep the Attending Trauma Surgeons,
consultants and other team members aware of your
loved ones condition.

Trauma Nurse Clinician:

The trauma nurse clinician is responsible for assuring
the coordination and implementation of day to day care
of the trauma patients. The nurse clinician acts as a
link between the patient/family, the physicians, and the
therapists. This coordination of care is carried over into
discharge planning.

Nursing:

The nursing staff plans, implements and evaluates a
plan of care that meets each patient's physical,
emotional and spiritual needs. The nurses work with
the therapists to help the patient gain as much
independence as possible within the limits of his or her

injury.

Physical Medicine and Rehabilitation Physician
(PM&R):

Rehabilitation is begun as early in the hospitalization as
possible. The PM&R physician will help to evaluate the
patient for rehabilitative needs and begin appropriate

6
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Pagé: 43 of 108 PAG

patient become more independent. S.T. also evaluates

swallowing and provides methods that will make
swallowing safer and easier,

Respiratory Therapy:
The respiratory therapist assists in managing the
ventilator for the patient as directed by the physician.

They also provide oxygen therapy, breathing treatments
and may assist in suctioning secretions.

Social Worker:

The social worker assists patients and their families with
social problems caused by illness or disability. The
social worker is trained to interview patients and family
members to assess social, emotional, environmental,
economic status, and to explore resources for coping
with a patient's illness or injury. The social worker can
provide information and assistance in obtaining financial
aid and services through community agencies. In
addition, the social worker will assist with discharge
planning and can provide support and counseling to aid
in the patient/family adjustment.

Dietician: a '
The dietician ensures that the patient is receiving

uate nutrition whether by mouth or by tube
fecdnge. Proper nutrition is essential for recovery. The
dietician works closely with the speech therapist in
assisting patients who have special dietary needs a a
result of swallowing difficulties. The dietician also

8

 
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 44 of 108 PAGEID #: 346 -

provides teaching on special nutritional needs to the
patient and family.

Psychiatric Liaison:

The psychiatric liaison worker may be consulted to
provide information and emotional support to patients
and families who have experienced losses. Psychiatric
and/or substance abuse assessment can also be
provided for patients who have problems with drugs or
alcohol.

Chaplain Services:

Being in a hospital is a stressful time for both the patient
and their loved ones. The pain and anxiety of a sudden
trauma, surgery or medical testing can be over-
whelming. Chaplains are available to provide spiritual
and emotional support for patients and their loved ones.
Their goal is to be present in both the stresses and the
celebrations of healing and to help the patient and their
loved ones cope and heal. Chaplains are trained in
theology and behavioral science, and integrate the two
in their ministry with respect for individual expressions
of faith.

Financial Counselors:

Financial Counselors verify insurance information and
personal identification, such as, address, phone
number, date of birth, social security number and legal
next of kin. They will also assist patients and families in
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 45 of 108 PAGEID #: 347 :

applying for government assistance and financial aid
programs.

Pharmacist:

A pharmacist usually rounds with the Trauma Team.
They frequently review the medication lists to assist the
Trauma Team in ensuring appropriate and cost
effective medication management.

10
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 46 of 108 PAGEID #: 348

Chapter 3: Intensive Care and
Medical Management

Medical management of your loved one is directed
primarily by the trauma physicians who may consult
other specialists as they are needed. For example,
most patients suffering from a traumatic brain injury
(TBI) will have a Neurosurgeon consulted on their case.
A Neurosurgeon is a licensed physician who specializes
in treatment and surgery of the brain and nervous
system. The trauma team works closely with the
specialists, nurses, pharmacists, therapists and others,
to provide the best and most complete medical care for
your loved one.

In the acute care hospital, the primary focus is on
medical management (controlling brain swelling, airway
and breathing management, nutrition, vital sign
abnormalities, etc.). Rehabilitative therapies, such as
physical therapy, will be ordered and continued as the
medical condition permits. The treatment of TBI is
individualized to each case.

Intensive Care
The Intensive Care Unit can be overwhelming! The
following is a brief explanation of some of the

equipment and terms that may be used in the care ofa
TBI patient. (Since every patient is different, your loved

11
 

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 47 of 108 PAGEID #: 349

one may not experience everything that is listed.)

Intracranial Pressure Monitor (ICP) - the ICP is a
monitoring device placed in or on the brain to measure
pressure inside the skull. The ICP can also be used to
draw out small amounts of cerebral spinal fluid to
reduce intracranial pressure. In more severe TBI
cases, surgery may be needed to try to lower the
increased intracranial pressure. Medical measures to
lower intracranial pressure may include various drugs or
lowering body temperature. In some cases, intracranial
pressure may be successfully controlled with medical
measures alone.

Endotracheal Tube (ET tube) - an endotracheal tube
is a small, plastic tube that goes through the nose or
mouth and into the windpipe. The ET tube may be
needed after a TBI if the patient cannot breathe well
enough on his own, or is not awake enough to handle
his or her own secretions (mucous). Swelling in the part
of the brain that controls breathing can result in the
inability to breathe. The endotracheal tube helps put
oxygen into the lungs and keeps the airway clear of
mucous. The patient will not be able to talk with an
endotracheal tube in place.

Tracheostomy Tube (Trach) - a tracheostomy is a
surgical opening into the windpipe through which a
tracheostomy tube is inserted. A tracheostomy is
performed when a breathing tube is needed for

12
 

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 48 of 108 PAGEID #: 350

extended periods of time or when the patient is unable
fo manage and cough up his own secretions (mucous).
The tracheostomy tube reduces irritation to the nose
and throat and is more comfortable than an ET tube.
The patient will not be able to talk with the first
tracheostomy tube that is used. When their medical
condition improves, the trach tube may be changed to
one that allows them to talk. Either the endotracheal
tube or the tracheostomy tube allows your loved one to
be suctioned with a small pliable tube (catheter) to help
remove mucous from their lungs.

Ventilator - the ventilator is a machine that provides
oxygen to the patient and helps him breathe. Large,
plastic hoses connect the machine to the ET tube or
trach. The ventilator moves oxygen and air in and out
of the lungs. Changes in ventilator settings are made
according to the amount of oxygen and carbon dioxide
measured in the blood. The ventilator can deliver a
specific number of breaths per minute, delivering the
volume of air and oxygen the patient needs. As your
loved one recovers, he or she will slowly be weaned
from the ventilator and take over the work of breathing
on his own.

Nasogastric Tube (NG), Dobhoff, Percutaneous
Endoscopic Gastrostomy Tube (PEG) -a nasogastric
tube (NG) is a small, clear, plastic tube inserted through
the nose, which goes down the back of the throat and
into the stomach. The NG tube removes stomach

13
 

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 49 of 108 PAGEID #: 351

contents and air. After your loved one becomes more
stable, either the NG tube or a Dobhoff feeding tube
can be used to give medications and special feedings
for adequate nutrition. The PEG is a more permanent
feeding tube inserted directly into the stomach through
a small surgical incision. PEG tubes are often inserted
after it has been determined that tube feedings will be
required for an extended period of time. The PEG tube
is more comfortable and less irritating than an NG or
Dobhoff tube. Feeding tubes are important to maintain
adequate nutrition since swallowing problems are
common following a TBI.

Heart (Cardiovascular) Monitor - a heart monitor

i provides a visual and audible record of the patient's

heartbeat, blood pressure, oxygen content of the blood
and sometimes pressure inside the brain. This monitor
looks like a television set and is above the bed. It is
attached to the patient with electrodes and wires.

Although the monitor is attractive and colorful, it is

important not to focus on specific numbers since it is

difficult to interpret their meaning without formal medical
training.

Chest Tube Drainage System - a chest tube is a
flexible tube inserted into the chest to drain air, fluid and
blood. The chest tube is attached to a drainage system

and often to suction. This treatment helps to re-expand

a collapsed lung.

14
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 50 of 108 PAGEID #: 352

intravenous Line (IV), Central Venous Line (CVC) -
an IV is a small, plastic tube that goes into the vein
through a needle. A controlled amount of fluids and
medication flow through the IV at a set rate. An IV can
be placed in almost any part of the body, but is usually
in the arms or legs. A CVC is a larger plastic tube that
goes into bigger veins, usually in the neck or chest. A
CVC is most commonly used when the patient requires
large amounts of IV fluids and/or medications.

Arterial Lines (A-line) - an A-line is a catheter or
plastic tube placed into an artery, usually in the wrist.
A-lines allow the nurse to get blood samples for lab
tests and provide continuous blood pressure readings.
The A-line keeps the patient from needing a needle
stick for every blood sample. Blood gas measurements
. are often drawn through the A-line, giving the most
accurate picture of oxygen levels in the body.

Pulse Oximeter - the pulse oximeter is a non-invasive
device attached most often to the fingertip, toe, or
earlobe and is used to measure oxygen saturation in
the blood. This is a less invasive way to determine if
the patient is getting enough oxygen to meet the body's
needs.

Foley Catheter - a foley catheter is a small, rubber tube
that goes into the bladder to drain urine. The catheter
is connected to a drainage bag which hangs on the side
of the bed. Monitoring the amount of urine helps to

15
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 51 of 108 PAGEID #: 353

measure kidney function and to determine the need for
fluids or medications.

Pneumatic Anti-embolic Stockings (PAS - AVI) -
PAS stockings are put on the lower legs. They inflate
and deflate automatically to increase blood flow,
helping to prevent blood clots. AVI's are placed on the
feet and work about in the same way.

Total Parenteral Nutrition (TPN), Tube Feeds - Both
are methods of feeding which are high in protein and
essential nutrients. The type and amount are based on
the condition and caloric needs of your loved one. TPN
is nutrition that is delivered by IV. Tube feeding is
nutrition that is delivered into the gastrointestinal tract
via the NG, Dobhoff Tube or PEG.

Edema - edema is swelling or an abnormal
accumulation of fluids in the body's tissues. It is usually
found in the face, arms and legs. Edema can be
normal since often times large amounts of IV fluids are
given, especially in the early stages of trauma. Edema
usually does not cause significant harm. Edema is
usually worse in the first few days after injury, and then
slowly goes away as the medical condition improves.

Cerebral Edema- Swelling in or around the brain.

CAT Scan (CT) - the CT Scan is a picture of the brain
most commonly used to show areas of bleeding or

16
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 52 of 108 PAGEID #: 354

damage. Abnormal findings may not show up on a CT
Scan for up to 24 hours after the injury. Although CT
scans are a useful and very important tool, the patient
must also be evaluated in terms of the clinical
examinations, which may be more important.

Magnetic Resonance Imaging (MRI) - an MRI is
another picture of the brain less frequently used than
the CT Scan. The MRI machine uses magnets. An MRI
cannot be done if the patient has certain metals in the
body.

EEG - an EEG is a test using electrodes attached to the
head to measure brain activity. The EEG is usually
used to identify areas where seizures may begin.

While in the Intensive Care Unit, your loved one may be
receiving a variety of medications. Pain medications,
such as Morphine, are used to increase comfort.
Sedating and paralyzing drugs may be used to keep
your loved one relaxed, thus decreasing the demand for
oxygen and allowing the body to rest and heal. Often
times other medications may be used to help regulate
blood pressure, treat infections or assist normal body
functions.

Frequently you will hear monitors alarm in the Intensive
Care Unit. Please understand that alarms can often be
triggered by simple movements, such as coughing,
turning or overstimulation. The staff will pay special

17
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 53 of 108 PAGEID #: 355

attention to monitors that alarm and take care of any
problems that arise.

The Intensive Care Unit can be overwhelming and often

_ difficult to understand, especially at times of high stress.
Please be aware that the nurses in the Intensive Care
Unit care for many critically ill patients and often times
visiting restrictions may be placed because of the
condition of your loved one or the condition of other
patients. In the Intensive Care Unit, visitors need to be
kept to a maximum of two at a time and to immediate
family members only.

Please feel free to ask questions to any member of
the Trauma Team. The nurses and other staff
members want to do whatever they can to help you
and your loved one through this experience.

18
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 54 of 108 PAGEID #: 356

Medical Management Part II - Recovery on the
Trauma Unit

As your loved one improves and their condition
becomes more stable, they will no longer require the
intensive care and observation which are available in
the Intensive Care Unit (ICU). When the doctors decide
that ICU is no longer needed, your loved one will be
transferred to the seventh floor Trauma Unit. One area
on the unit is designed as a “step-down” area, where
there are less nurses per patient than in the ICU, but
still more than the regular floor patients. This is called
the Trauma Intermediate Care Unit, or TICU. In this
area, patients are observed more closely than on the
general nursing unit.

When patients continue to improve and require less
direct nursing care, they will be moved to the general
seventh floor nursing unit. On this unit, nurses care for
as many as 6 to 8 patients at a time, often making it
seem to families that no one is watching their loved one
as closely. Please be assured that these very capable
nurses and patient care technicians are concerned
about and caring for each individual on the unit. !n fact,
as part of the healing and recovery phase, it is
important for your loved one to assume more
responsibility for simple activities of daily living (such as
grooming and bathing) which are needed in order to go
home safely. The staff works very closely with the
therapists and other trauma team members to promote

19
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 55 of 108 PAGEID #: 357 |

as much independence as possible, within the limits of
your loved one’s injuries.

When trauma patients are medically stable and no
longer require the acute hospital setting, arrangements
for after hospital care must be in place. The trauma
team and rehabilitation specialists will determine which
level of care is most appropriate, the trauma nurse
clinician and the social worker will help you and your
family to complete all the discharge arrangements.

20
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 56 of 108 PAGEID #: 358

CHAPTER 4: Cognitive, Behavioral
and Physical Changes
Following Brain Injury

The brain is the control center for the entire body. Most
patients who suffer a TBI will have a combination of
problems and each combination is unique to that
individual. The most common change is in cognition, or
thinking skills. This can include changes in alertness, _
attention, orientation, memory, problem-solving,
reasoning, judgment and insight. There may also be
problems.in processing information, talking, reading and
writing. Behavioral changes may include agitation,
confusion, disinhibition (lack of self control), lack of
motivation and impulsiveness. Physical impairments
can include paralysis or weakness in arms and legs,
uncoordinated movements, difficulty with planning
movement, decreased sensation, bowel and bladder
problems and visual changes.

A swallowing problem may occur with brain injury.
Choking or aspiration (food going into the lungs) during
eating or drinking can happen if the message from the
brain to the throat muscles has been disrupted. There
may also be a swallowing problem if the patient is not
alert or aware enough to eat or drink. If a swallowing
problem is suspected, an evaluation by a speech
therapist will be done to avoid serious respiratory and
nutritional complications. Suggestions for making

21
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 57 of 108 PAGEID #: 359

swallowing easier and safer can be provided. If the
swallowing problem is severe enough, the doctor may
choose to withhold eating or drinking by mouth and feed

the patient by inserting a tube into the nose that goes 7
into the stomach (NG or Dobhoff tube), or by inserting ¢
a tube directly through the abdominal wail and into the 3
stomach (PEG). Tube feeding can be used for as long j
as needed. :
i It is important to remember that not all persons with a 3
head injury will experience all these symptoms. Be sure 3

to ask questions so you can understand which
problems affect your loved one.

22
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 58 of 108 PAGEID #: 360 .

Chapter 5: Levels of Recovery of
Cognitive Functioning

Ds The hospital uses the Rancho Los Amigos Scale to
oo assess the level of cognitive functioning (thinking skills)
following a TBI. The scale consists of eight levels.
People progress through these levels at different rates.
The length of time at any level may vary from days to
years. Divisions between levels are not always well
defined and patients may show characteristics from
more than one level at a time. The following are brief
descriptions of each level along with suggestions for
working with your family member.

A

Level I: No response

The patient appears to be in a deep sleep and is
completely unresponsive to any kind of stimulation. If
medically stable, the physical therapist (P.T.) and
j occupational therapist (O.T.) may be involved for range
5 of motion exercises to maintain joint flexibility and to
help maintain normal muscle function. The O.T. may
also begin a coma/sensory stimulation program to help
: increase the level of mental alertness, and may provide
fy recommendations for stimulating awareness with touch,
C. smell or sound when appropriate.

som FR EO

Suggestions for families:

1. Talk in a normal tone about familiar things
such as family and friends.

23
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 59 of 108 PAGEID #: 361

2. Have only one person talk at a time.
Level Il: Generalized response

The patient is in a semicomatose state and will begin
to respond in very basic ways such as moving an arm
or leg in response to pain. Responses are likely to be
slowed. it may be difficult to tell the difference between
an involuntary reflex and a true response to a
command.

Suggestions for families:

1. Talk in a normal tone about familiar things
such as friends and family members.

2. Turn off the TV or radio when talking. Have
only one person talk at this time. (Periods of
stimulation should be brief, about 5-15
minutes, as the patient is not capable of
processing a lot of information at a time.)

3. Allow periods of rest. (Continuous stimulation
is not needed and can cause unnecessary
agitation.)

4, Introduce yourself every time and each day
orient the patient to where he is and what day
it is. (This information will not be
remembered.)

24
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 60 of 108 PAGEID #: 362

Level Ill: Localized response

The patient is becoming more aware of things and
people around him and responds more specifically such
as by turning his head toward sound or focusing with
his eyes. He may follow simple commands such as
“close your eyes” or “make a fist”. He may not always
recognize family members. His responses still may be
very delayed and inconsistent. The therapists will begin
to increase his level of activity within the limits of his
medical condition. The P.T. will continue range of
motion exercises and may begin to work on head
control and sitting balance as the medical condition
permits. The O.T. will begin to work on functional skills
such as grooming. At this level the speech therapist
(S.T.) focuses on functional skills such as increasing
alertness, following directions and communication.

Suggestions for families:
' 4 Bring in pictures of family, friends and pets.
—-s Be careful not to over-stimulate; this can
happen quickly. ( A few minutes at a time is all
that can be tolerated.)
3. Turn off TV or radio. ( Extra noises can lead
to over-stimulation.)

4. Talk in normal voice. Use simple 1-step
directions (example: “Squeeze my hand”).

25
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 61 of 108 PAGEID #: 363

5. Allow extra time fora response. (Responses
may be very delayed.) ©
6. Introduce yourself every time and each day

orient the patient to where he is and what day
it is. (This information will not be
remembered.)

7. Give plenty of resting time. Do not talk all the
time or ask repeated questions rapidly.

Level IV: Confused-Agitated

At this stage the patient is very restless or agitated and
may behave very strangely. He may attempt to remove
restraints and tubes and crawl out of bed. He may
strike out and use foul language. The patient is
confused and disorganized and cannot be held
responsible for his behavior during this stage. He is not
angry with you, although it may seem that way.
Attention span is very brief and limited to less than a
few minutes. He may use common objects incorrectly,
such as brushing teeth with a comb. He will not
remember new things and may not be able to
remember his age and address. The therapists will
attempt to decrease the patient's agitation by keeping
the environment very structured since patients will
over-stimulate very easily. Calming medications may
be needed.

26
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 62 of 108 PAGEID #: 364

Suggestions for families:

1. Be calm. Do not act in a rough or aggressive
way. Do not argue. Turn TV and radio off.
Have only 1-2 people visit at a time. (This may
help avoid over-stimulation.)

2. Ignore inappropriate gestures or sexual
comments. (Keep in mind that this is not in
their control.)

3. Introduce yourself every time and each day
orient the patient to where he is and what day
itis. (This information will not be remembered.

4. Only talk about the here and now. (Your loved
one will not remember recent events and will
not have a concept of tomorrow.)

Level V: Confused- Inappropriate

The patient appears alert and able to follow simple
commands but has difficulty following more complex
directions. He may be able to attend to a task for
longer periods but will be easily distracted and require
frequent redirection. He may be able to do basic tasks
such as eating and dressing but is unable to learn new
information. He still may not remember where he is, the
day, month or year. Memory for recent events is
extremely limited. He will not be aware of physical and

27
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 63 of 108 PAGEID #: 365

cognitive problems and may think that he is capable of
going home and returning to his previous lifestyle
without difficulty. The S.T. continues to work on
orientation, attention and processing and begins to work
on sequencing and memory. The O.T. will continue to
work on activities of daily living and functioning of the
arms and hands if needed. The P.T. will work on
walking, motor planning, transfers or wheelchair
management.

Suggestions for families:

1. Continue to use simple words and short
sentences, but don’t talk or treat them like a
baby.

2. Correct faise statements gently. Do not argue.

( Information processing is still very impaired.)

3. Each day orient the patient to where he is and
what day it is. (This information will not be
remembered.)

4. Go over information about family and friends.
Discuss problems the patient is having
honestly, accurately and matter-of-factly.

5. Eliminate distractions. (The patient can
become over stimulated easily.)

28
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 64 of 108 PAGEID #: 366

6. Do not trust the patient's judgment. (His
ability to recognize his own limitations is still
very impaired.)

7. Ignore inappropriate comments.

8. Give hints that will help your loved one to be
able to give the correct answer. (It is not easy
to recall stored information without help.)

Level VI: Confused- Appropriate

The patient follows directions consistently and is
becoming oriented to place and time. He continues to
be confused but responds more appropriately.
Memory for recent events is still poor. Learning new
information is very difficult. He may also start to
become more aware of some of his problems, but is
unable to see how these problems may affect him in the
future or how to work around these problems. He will
show little insight. The P.T. will continue to work on
physical problems. The O.T. will continue to work on
developing skills for functioning in the home and
community. The S.T. will focus on increasing attention
span, processing more information and improving
memory. New strategies for memory and logic may
have to be learned.

29
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 65 of 108 PAGEID #: 367

Suggestions for families:

1. Do not trust the patient's judgment. (His
ability to recognize his own limitations is still
very impaired.)

2. Record daily activities in a notebook and
discuss activities already written down.

3. Continue to keep activities limited. (Constant
activity is too much.)

4. Continue to be very specific when talking.
(Jokes or sarcasm are not understood.)

5. Encourage the patient to work with all the
different therapies. (They will not understand
their own problems and become easily
frustrated.)

Level Vil: Automatic-Appropriate

At this stage the patient is now able to remember on a
day-to-day basis although he may not be able to give a
lot of details. He continues to have problems
concentrating and trouble learning new information. He
is able to learn new information but more slowly than
normal. The patient is able to do daily routines
automatically, but has very little recollection of what he
has been doing , and has limited insight into the reality

30
+ Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 66 of 108 PAGEID #: 368

of his situation. Judgment continues to be impaired.
There is difficulty with problem-solving and he cannot
plan realistically for the future. Supervision is required
at home for safety reasons. Judgment is too poor to
drive a car. The S.T. will continue to work on higher
level thinking skills including problem-solving, memory,
attention, reasoning and abstract thought. The P.T. will
continue to work on physical problems if needed
including motor planning and balance. The O.T. will
continue to focus on improving function in arms or
hands (if needed) and on activities of daily living.

Suggestions for families:

1. Strongly encourage your loved one to continue
with therapies. (He may feel back to normal
even though subtle higher level cognitive and
physical problems may still exist.)

2. Talk in a normal fashion.

3. Discuss events of day to help improve
memory. Encourage him to write in a memory
notebook.

Level Vill: Purposeful-Appropriate
Memory for past information is good while recent

memory may still be slightly impaired. The patient will
have the ability to learn new information although not as

31
> Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 67 of 108 PAGEID #: 369

quickly as before. He may continue to show problems
with logic, intolerance of stress or poor judgment in
emergencies or unusual situations. Social, emotional
and intellectual abilities may be less than before but are
intact enough to function as a member in society.

Suggestions for families:

1. Help the person with familiar activities so they
can see some of the minor problems present
in thinking and problem solving.

2. Encourage note-taking as a way to get around
remaining memory problems. (It may be
necessary for important facts or instructions to
be written down.)

3. Involve him in complex tasks such as meal
preparation and initiating _—_ activities
independently. It may be helpful to develop
individual aids, such as schedules and
reminder lists, to plan his time. Give them
responsibility for specific chores.

POST CONCUSSION SYNDROME:
Post Concussion Syndrome (PCS) can occur following
a concussion, or a sudden shock or jarring to the brain,

with or without loss of consciousness. Frequently
diagnostic tests such as CT and MRI may not show

32
; Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 68 of 108 PAGEID #: 370

any specific damage. PCS is common and most people
recover fully. Recovery times will vary; three months is
a typical duration. Symptoms can include any of the

following:

Headaches
Dizziness, nausea
Hearing problems,

ringing in ears

Loss of sense of smell
or taste

Seizures
Difficulty processing
verbal or written

information

Slow response time

Bothered by bright light

33

Problems sleeping
(Insomnia)

Poor coordination or
loss of balance

Blurred or double
vision

Fatigue

Sensitivity to alcohol

Feeling dazed

Bothered by loud
noise, crowds or public
places

Memory problems
; Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 69 of 108 PAGEID #: 371

Difficulty concentrating Irritable, loses temper
and keeping organized easily

Feeling anxious, Decreased motivation
depressed, crying and interest in
episodes socializing

Post Concussion Syndrome can interfere with the ability
to function at home, work or school. For safety reasons
careful 24-hour observation is recommended in
situations that require attention or concentration. The
patient's ability to function safely may decrease
significantly with fatigue. The speech therapist can
provide further information and ways to manage
problems during the recovery process. If PCS
continues to be a problem, a referral may be made to a
specialist such as a neuro-psychologist.

34
‘Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 70 of 108 PAGEID #: 372

Chapter6: Preparing for
Discharge

It is not uncommon for a person recovering from a TBI
to need further therapy after discharge from the
‘hospital. The physicians, trauma nurse clinicians,
therapists and social workers involved will help direct
the patient into the most appropriate rehabilitation
center or therapy setting after discharge. Many factors -
go into this decision including therapy needs, insurance
benefjs, facility specialization and location, and family
wishés. If the patient is going home, special equipment
may be needed. The social worker will make the
arrangements for equipment and continued therapy as
needed.

inpatient Rehabilitation Center

An inpatient rehabilitation center may be needed if the
patient is medically stable and ready for discharge from
the hospital but still needs intensjve daily rehabilitation
therapy before returning home. The rehabilitation
facility is similar to the hospital in tPRat.the patient will
stay overnight and get medical care, however, the main
focus will be on comprehensive rehabilitative therapy.
The patient will need to follow conymands consistently

 

require the patient to be at a Ree Level Ill or
greater. The goal of rehabilitation is to help the patient

35
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 71 of 108 PAGEID #: 373

return to a more independent lifestyle within the limits of
his or her disability. Patients will wear their own clothes
and will be challenged in real life daily situations. The
social worker will help coordinate the arrangements with
a facility. Families are encouraged to tour the facilities
that are being considered.

Skilled Nursing Facility (SNF)

A skilled nursing facility may be recommended if acute
care is no longer needed and a short term stay or work
on increased endurance is needed. Grant Medical
Center's (SNF) is one such facility and is located within
the hospital on the fifth floor. Families are encouraged
to tour any facilities being considered.

Extended Care Facility (ECF)

Community extended care facilities can provide more
long term care for patients who cannot yet tolerate the
demands of in-patient rehabilitation but require 24 hour
nursing care after hospital discharge. The social worker
will help coordinate arrangements and families are
encouraged to tour any facilities being considered.

Outpatient Therapy

Outpatient therapy may be recommended if continued
therapy is needed after discharge but not on a daily
basis. Typically therapy is 2-3 times a week for 1 hour
sessions at a nearby hospital or clinic. Daily

36
, Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 72 of 108 PAGEID #: 374

13. What additional costs will be charged to the
family above and beyond the daily rate?

14. Is special equipment, (wheelchair, walker,
cane etc. ) included in the daily rate?

15. What kind of a community re-entry program is
used?

The social worker will make transfer arrangements to
the rehabilitation facility. One family member may go
along with the patient in the ambulance as well as 2-3
shopping bags of personal belongings. Personal
clothing is encouraged at the rehabilitation facility.
Since the patient may be working on dressing activities,
clothing items should be easy to put on or take off.
Family members often have questions about what to
bring to the rehabilitation center. Following is a
checklist of suggested items.

Personal Items:

Dentures

Glasses or contact lenses

Slacks or sweatpants Blouses/shirts
Night wear

Shoes with non-skid soles

Jacket, sweater or coat
Cosmetics/shaving cream

Shampoo

39
,Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 73 of 108 PAGEID #: 375

Toothbrush, toothpaste or denture cream

Special equipment currently used

Small change (no more than $5.00) for daily paper etc.
Note: Please place your loved one’s name on all
personal items.

Recommended insurance information:

Current health insurance card

Name, address, telephone number of employer

New or recent insurance claim forms which need to be
completed

Name, address, telephone number of insurance
company

Insurance policy number and telephone number for
verification of benefits and coverage

40
. Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 74 of 108 PAGEID #: 376

Chapter 7: Financial and Legal
Considerations

Very soon after your loved one arrives at the hospital
you will be contacted by a financial counselor.
Insurance companies generally need to be contacted
within one business day of hospital admission. This is
called notification of an emergency admission. The
financial counselors handie this and will help to answer
your insurance related questions. Financial counselors
are available throughout the hospitalization. The
financial counselor also has information about disability
insurance, charities and “Victims of Violent Crime”
compensation.

In case your loved one does not have insurance, the
financial counselor will help you file for public
assistance, or make other arrangements to pay for your
health care services rendered at the hospital. It is
important to do this early in the hospitalization. We
cannot arrange transportation, rehabilitation, home
therapies, out-patient therapies, nursing care, or
medications without insurance or some method of
payment. Regardless of your loved one’s insurance
Status, his or her medical care will not be compromised,
but it is essential that you work with the hospital
financial counselor as needed.

The following are some legal options that may need to
be considered to ensure that the patient's affairs are

41

re
tn wo
Vat |
~~

" Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 75 of 108 PAGEID #: 377

being properly managed in his or her best interest. The

social worker is available to answer any of your
questions.

Power of Attorney (POA) - This is a written, voluntary
statement by an individual by which he appoints
another person to perform certain financial or other
functions. This statement is drawn up by an attorney
and may be done in the hospital if the patient is able to
make his own decisions about his affairs. The hospital
does not have the forms or provide witnesses; you will
need to seek advice from your attorney.

A certain type of a power of attorney is a “Durable
Power of Attorney for Health Care”. With this type of

“power of attomey, the patient appoints another
individual who can represent them in health care
decisions if the patient should become unable to make
these decisions. A similar document is a “Living Will’,
in which the individual declares his or her desires and
intentions regarding life sustaining treatment in the
event of a critical illness or injury. For more information
about these forms, please ask your hospital chaplain or
social worker.

Guardianship - For a guardianship, the patient must be
determined to be physically and/or mentally
incompetent. The guardian becomes responsible for
the affairs of the patient. This typically allows the
guardian to make medical decisions and/or manage the

42
. Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 76 of 108 PAGEID #: 378

patient's affairs. The process of appointing a guardian
requires an attorney and a hearing in Probate Court.
This is often time consuming and requires the
completion of forms by a physician.

Social Security - Social Security Income and Social
Security Disability are programs that the patient may be
eligible for which can provide money to patients if they
are over 65 years of age or disabled as determined by
a doctor. Information about both of these programs can
be obtained through the social security office in the
county where the patient lives.

43

Wo- ue
, Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 77 of 108 PAGEID L. 379

Chapter 8: Taking Care of You

You need to take care of yourself. It is important to eat
well and get adequate rest. Once your loved one is out
of immediate danger, we encourage you to return to a
normal life as much as possible by going home and
even returning to work. Your loved one will need you
even more when it is time to be discharged from the
hospital. The following are suggestions that you may
find helpful and that can help us better serve you.

 

¢ Appoint one spokesperson (usually the legal next of
kin if possible) for the family. This person should be
responsible for day to day contact with the trauma
team and for sharing that information with the
remaining family members and friends. Due to the
complex nature of most patient’s care and the
demands placed on those caring for your loved one,
we can only work with the designated spokesperson
on a routine basis. Answering calls from various
family members takes the trauma team away from
caring for your loved one and other seriously injured
patients.

* Remember to get adequate rest and nutrition. If you '
feel that it is important to have someone stay in the
waiting room at ail times, make a schedule and
alternate which family and friends will stay. Visiting
hours are limited in the ICU and on most other units.

45

Vo “ Oey

~
, Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 78 of 108 PAGEID #: 380

¢ Delegate tasks (such as running errands, checking
the mail, answering phone messages, etc. ) to
friends or other family members. Family and friends
want to be helpful during this time so take
advantage of their offered assistance.

* Don't be afraid to ask questions! Jot down a list of
questions as you think of them. There are many
members of the trauma team and someone is
always available to answer your questions.

* Keep ajournal. Keeping track of progress, visitors,
. and your feelings can be very helpful.

Find a person (priest, minister, counselor, social worker)
to talk to about your feelings and reactions to your loved
one’s hospitalization. Schedule appointments with this
person, taking time to deal with your feelings.

46
~

, Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 79 of 108 PAGEID #: 381

Chapter 9: Frequently Asked
Questions

1. How long does recovery take?

Recovery time varies and depends on the extent of the
injury and the person's general health. Progress in the
early stages of recovery is often the best indicator of
how well a person will do in later stages. People tend
to make the most noticeable progress in the first three
to six months. Subtle improvements may continue after
one year. There is no “specific time frame”. Recovery
is very individual and is best evaluated on a day to day
i) basis. Some research suggests that progress can
a continue for as long as five years.

2. Will my loved one ever be the same?

There will never be a guarantee that a full recovery will
 Y be made. Factors including age and severity of injury
need to be considered. The brain is a very complex
organ that is highly susceptible to change following an
injury. Subtle changes may affect personality, behavior
and thinking. Problems in remembering details may be
present for many years. It is difficult in the early stages
to predict long term effects.

47
~

« Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 80 of 108 PAGEID #: 382

3. When will the patient be abfe to return to work or
school?

The ability to return to work or school will depend on the
person's level of functioning and the type of previous
employment or school setting. Some people have to
start gradually back into work or school. Some may be
able to go back after a period of recovery. Others may
need to change jobs to one that better suits them
depending on their limitations. This is often decided
during follow-up visits to the trauma clinic or in the
rehabilitation setting.

4. When will my loved one be able to drive?

A driver's evaluation is highly recommended and often’
required before driving. Good vision, judgement,
coordination, reaction time and attention are necessary
for safe driving. Some rehabilitation centers can
provide this service.

5. How long will the patient be in therapy?

It is difficult to predict the duration of recovery. Average
inpatient rehabilitation is 2-4 weeks. Outpatient therapy
may last from weeks to several months depending on
the severity of injury. Keep in mind that complete
recovery may take years.

48
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 81 of 108 PAGEID #: 383

6. Is my loved one in a coma?

Level of consciousness is often difficult to understand.
Occasionally sedating or pain medications may be
required due to the medical condition. A coma can
even be induced with medications. A day to day
evaluation and clinical examination are the best ways to
determine a person's level of consciousness.

7. Can my loved one hear me? Should | talk to
them? What should I say?

We believe that your loved one can hear you. It is
important to talk to them, one person at a time, in a
quiet, comforting tone. You may wish to fill them in on
everyday activities, reassure them that they are in a
safe place and tell them a little about what happened,
for example, “You are in the hospital. You hurt your
head. You are in a safe place and we are taking care
of you.” If they are able and ask specific questions,
answer them honestly.

8. When will the patient “wake-up”?

There is no magical moment of “waking-up” with a TBI
patient. Consciousness usually improves very slowly
over days, weeks and even months. Please remember
that this will be a long road often times requiring in -
patient or out-patient therapy.

49
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 82 of 108 PAGEID #: 384

9. Will the team be ordering more CT Scans or an
MRI?

The physicians will consult with each other as well as
with the specialists to determine when further tests are
needed. It is important to remember that the most
accurate information about your loved ones status is
determined by the daily clinical examination and
evaluation.

50
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 83 of 108 PAGEID #: 385

Chapter 10: Further Resources

In many cases, life is never the same for the patient
and loved ones after a TBI. Resources and support are
available while the patient is in the hospital, however, it
seems that over time and after the patient is home or
back into the community, resources seem to lessen.
Listed below are some established resources for TBI
patients and families. You may also wish to consult
your church or local support groups.

National Head Injury Foundation, Inc.
333 Turnpike Road

Southboro, MA 01772
1-800-444-NHIF

Ohio Head Injury Association
1335 Dublin Road Suite 50-A
Columbus, Ohio 43215-1000
(614) 481-7100
1-800-686-9563

Columbus Metropolitan Library
Main Library

96 S. Grant Ave.

Columbus, Ohio 43215

51
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 84 of 108 PAGEID #: 386

Living With Head Injury: A Guide For Families
Senelick, Richard C. MD and Ryan, Cathy E.

Rehab Hospital Services Corporation, Washington D.C.,
1991. (Call the National Head Injury Foundation for
ordering information.)

Traumatic Head Injury Causes, Consequences and
Challenge. Swiercinsky, Dennis P. PhD.; Price, Terrie
L., PhD., Leaf, Leif Eric, PhD. The Head Injury
Association of Kansas and Greater Kansas City, Inc.
Kansas City, Missouri, 1987.

(Call the National Head Injury Foundation for ordering
information.)

52
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 85 of 108 PAGEID #: 387

Glossary and Frequently used Terms

ADL
AFO

Ambulate
Aphasia

Apraxia

Arterial line

Aspiration
Attention

Bilateral
Brainstem

Catheter

Cerebellum

Cerebral edema

Activities of Daily Living (bathing,
dressing, etc. ).

Ankle-foot orthosis; a short leg
brace.

To walk.

Total or partial loss of the ability to
use words or speech.

Partial or complete inability to
carry out a planned, purposeful
sequence of movements in the
absence of paralysis.

A catheter or plastic tube placed in
an artery to measure blood
pressure.

A swallowing problem when food,
liquid or secretions enter the lungs.
The ability to focus on incoming
stimulation.

Both sides of the body.

Connects the brain with the spinal
cord.

A tube for draining urine inserted
into the bladder (Foley) or external
over the penis (condom).

The lower back portion of the
brain.

Swelling of the
surrounding tissue

53

brain or
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 86 of 108 PAGEID #: 388

Chest tube A flexible tube inserted into the
chest to drain air, fluid and blood.
Cognition Thinking skills. The mental ability

to attend to, concentrate on, learn,
remember, organize, and process
information logically.

Coma State of unconsciousness where
person appears to be asleep but
cannot be aroused to open the
eyes, follow simple commands or
talk.

Concussion A sudden shock or jarring to the
brain, which may or may not cause
a loss of consciousness.

Confusion An inability of the person to make
sense of the environment.
Confusion may be reflected in
agitation, disorganized thought or
incorrect memories.

Continence Ability to control bowel and bladder
functions

Contracture Loss of joint motion; stiffness.

Contusion A bruise. When occurring on the
brain, can cause tissue damage or
bleeding.

Craniotomy An operation removing a portion of
the skull to allow surgical access
to brain.

54
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 87 of 108 PAGEID #: 389

CT scan

Decubitus

Dobhoff

ECG (EKG)

io, Edema

EEG

Flaccid
Frontal Lobe
Functional
Head Injury

Hematoma

Computerized Tomography. An x-
ray test that makes pictures on a
computer of the soft and hard
tissues of the body.

A localized breakdown of all skin
layers (commonly called bed sore).
A tube which is passed through
the nose and into the stomach to
carry food directly into the
stomach. Similar to NG tube but
smaller in diameter.
Electrocardiogram. A_ testing
procedure using electrodes placed
on the chest to record the
electrical activity of the heart.
Swelling caused by extra fluid in
the tissues usually found in the
face, arms or legs.
Electroencephalogram. A testing
procedure using electrodes placed
on the scalp to record the
electrical activity in the brain.
Lacking muscle tone; flabby.

The front portion of the brain.
That which can be used daily to
serve a useful purpose.

Brain injury as a result of an
accident. (TBI)

A collection of blood in an organ,
space or tissue.

55
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 88 of 108 PAGEID #: 390

Hemiparesis Lack of muscle control on one side
of body.

Hemorrhage The escape of blood from the
vessels; bleeding into the delicate
brain tissue.

Herniation A rupture of tissue into a nearby
space due to internal pressure or
swelling.

ICP monitor Intracranial pressure monitor. A

monitoring device inserted through
the skull to measure pressures in
the brain.

Impulsive Rapid movement or decision
making without thinking through or
using good judgment.

independent Ability to perform an_ activity
consistently and safely, without
supervision or assistance.

Infarct A tissue area deprived of blood
flow.
MRI Magnetic Resonance Imaging. A

procedure using a magnetic field
to create a picture on a computer
of the soft and hard tissues of the
body.

NG tube Nasogastric tube. A tube which is
passed through the nose and into
the stomach to carry food directly
to the stomach. Can also be used
to suction stomach contents out of

56
NPO

Occipital Lobe
Orientation

Parietal Lobe
PEG

Perseveration
Premorbid
Prosthesis
Quadraparesis

ROM

Rehabilitation

Sensation

Sling

Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 89 of 108 PAGEID #: 391

the body.

Medical abbreviation for “nothing
by mouth’. .
The back portion of the brain. ©
Accurate awareness of self, other
people, time and place. o
The middle top portion of the brain.
Percutaneous Endoscopic
Gastrostomy, feeding tube that
goes directly into the stomach.
Uncontrolled, involuntary repetition
of speech or activity.

A term to describe the patient's
condition before the injury.

An artificial device or limb.

Lack of control of arms and legs
resulting from an injury to the
brain.

Range of Motion. The range of
movement available in a joint,
measured by degrees.

A system of organized treatment
that enables an injured person to
regain the highest possible degree
of mental and physical ability.
Information received by brain
through the senses of touch, sight,
hearing, smell and taste.

A soft support for injured or
weakened arms or legs.

57
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 90 of 108 PAGEID #: 392

Spinal Cord The nerve pathways to the body.

Splint A metal, plaster or plastic support
used to position one or more joints
properly to reduce muscle tension,
increase ROM and/or allow greater
use of the body part.

Temporal Lobe The side portion of the brain.

Tracheostomy A surgical opening at the front of
the throat providing access to the
trachea or windpipe.

Trach A plastic or meta! tube inserted
into the tracheostomy to maintain
an open airway.

Transfer Refers to methods of getting to
: and from a wheelchair, bed, toilet,
etc.
Ventilator A respirator or breathing machine.
Void To empty the bladder, or urinate.

58
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 91 of 108 PAGEID #: 393

REFERENCES

Akron City Hospital, Akron, OH. Picking up the piecss: 4
a_quide to head injury for family and friends. ;;

[Brochure]. Py

mnterative bra nates Inc., Stow. on at an
t_and

    

family. [Brochurel, Jones, C& a < Wnithore

Pitt County Memorial Hospital, Inc. (1984). A

comprehensive guide for family management of the

head injured patients. [Brochure]. Bennett, W, Gillis, R,
Mcintyre, K: Authors.

Senelick, R.C., & Ryan, C.E. (1991). Living with head
injury: a guide for families. Washington, D.C.: Rehab

Hospital Services Corporation.

Swiercinsky, D.P., Price, T.L., Leaf, L.E. (1993).

Traumatic head injury: cause, consequence, and

challange. Kansas City, MO: The Head Injury
Association of Kansas and Greater Kansas City, Inc.

59
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 92 of 108 PAGEID #: 394

contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: ADMIT.

7. Admit that the Defendants, by taking Plaintiff's mobility device, violated the A.D.A. and
Plaintiff's rights thereunder.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[rJequests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: To the extent the request for admission is permissible, Defendant’s
DENY.

Respectfully submitted,

DAVE YOST

Ohio Attorney General | / 4 M/

s/Thomas E. Madden

THOMAS E. MADDEN (0077069)
Senior Assistant Attorney General
Criminal Justice Section

Corrections Litigation Unit

150 East Gay Street, 16" Floor
Columbus, Ohio 43215-6001

(614) 644-7233; Fax: (866) 239-5489
thomas.madden@ohioattorneygeneral.gov

Counsel for Defendants
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 93 of 108 ,PAGE)D # 395.) hey
SCuIOr Alf cine Somer ef
TPheuads Mad dew

IN THE UNITED STATES DISTRICT COURT Cite: SF PCE
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

SCOTT DAVID CREECH,
Case No. 2:19-cy-00104
Plaintiff,
Judge James L. Graham
v.
Magistrate Judge Chelsey M. Vascura
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION,
et al.,
Defendants.

RESPONSES TO PLAINTIFEF’S
REQUEST FOR ADMISSIONS TO THE DEFENDANTS

1. Defendants object to the discovery requests to the extent they require disclosure of
information beyond the permissible scope of discovery required under the Federal Rules
of Civil Procedure. Defendants’ responses and any identification of documents included
in said responses shall not waive or prejudice any objection Defendant may later assert,
including but not limited to, objections to the admissibility of any of the answers or
responses hereto, or to the admissibility of documents or categories of documents at trial.

2. Defendants object to each request and part thereof to the extent that they call for the
production of documents or information protected by: (a) the attorney-client privilege; (b)
the attorney work product doctrine; (c) any privilege relating to confidential information
or confidential communications; (d) the right of privacy; or (e) any other privilege. Any
inadvertent identification or production of documents subject to such privilege shall not
waive those privileges.

3. Defendants object to those discovery requests that are vague, ambiguous, unlimited in
time, scope or subject, overly broad, unduly burdensome, oppressive, or call for
unbounded discovery.

4. Defendants object to the discovery request to the extent they are not relevant to the
subject matter of this action or reasonably calculated to lead to the discovery of
admissible evidence.

5. Defendants do not waive any objection to the admissibility, competency, relevancy,
materiality, confidentiality or privilege attaching to any document, communication or
information, supplied, nor to the right to object to additional discovery relating to the
subject matter of these discovery requests.

Exh bi? &b

 

6 pages
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 94 of 108 PAGEID #: 396

6. Defendants expressly reserve the right to amend and/or supplement these responses and
objections with respect to any additional information, material and document requested or

obtained in the course of discovery herein.

7. Defendants object to the discovery requests to the extent they request that Defendants
produce information in the possession and control of individuals or entities over which
Defendants have no right of control. The following responses are made on behalf of
Defendants and not on behalf of any other persons or entities.

8. Defendants object to all discovery requests that call for the identification of specific
documents responsive thereto as such task is unduly burdensome.

9. Defendants reserve the right to object to any additional discovery procedures initiated by
Plaintiff and/or to file a Motion for Protective Order to the extent that any such
subsequent discovery proceedings involve the subject matter or substantially the same
areas of inquiry covered by these discovery requests.

10. Defendants reserve the right to add to, subtract from, or clarify any objections or
responses which are given in response to the discovery requests. Defendants further note
that investigation of the areas of inquiry touched upon by the discovery requests shall
continue through the time of trial, all of which may necessitate further action as described

above.
11. Defendants object to all discovery requests that are objectionable as to form.

12. Defendants object to the discovery requests to the extent that they purport to call for
information not known to Defendants and that is not reasonably ascertainable by

Defendants.

13. Defendants object to the discovery requests to the extent that they are overly broad,
unduly and unreasonably burdensome and oppressive in that the burden of obtaining the
information purportedly called for substantially outweighs any probative value of such
information.

14. Defendants object to the discovery requests to the extent that they purport to call for
answers that are dependent in whole or in part on information to be obtained by Plaintiff
from Defendants or another person in the course of discovery.

15. Defendants object to each of the discovery requests to the extent such are not reasonably
limited in scope and time.

16. Defendants object to each discovery request that seeks the production of documents or
information that is confidential, proprietary, financially sensitive, or of a confidential
nature that outweighs any arguable relevance the information could have to this
proceeding.

17. All of the foregoing general objections and reservations are incorporated into each of the
following responses to Plaintiffs discovery requests whether or not any specific general
objection or reservation is referenced therein.
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 95 of 108 PAGEID #: 397

RESPONSES

1. Admit that Plaintiff has a permanent and/or qualifying disability under the A.D.A.’s
standards.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[rJequests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: To the extent the request for admission is permissible, Defendant’s
DENY.

2. Admit that the Defendant’s medical records reflected multiple instances referencing
Plaintiff's disabilities associated with a severe motorcycle accident.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[rJequests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: To the extent the request for admission is permissible, Defendant’s
DENY.

3. Admit that Defendants issued the Plaintiff a qualifying mobility device (i.e. cane) —
through medical service — starting shortly after Plaintiff's arrival at C.C.I.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[rJequests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 96 of 108 PAGEID #: 398

Response: To the extent the request for admission is permissible, Defendant’s
DENY.

4. Admit that the Defendants’ — through medical services — continue to reissue said mobility
device up until 8/23/16 when the Defendants determine[d] that due to Plaintiff's ability to
walk with a swift gait he had no disability.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[rJequests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: ADMIT.

5. Admit that the Defendants on 8/23/16 violated the A.D.A. provisions by arbitrarily
depriving the Plaintiff the use of his mobility device, when Plaintiff's medical records
indicated the need for such due to a permanent disability.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “requests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: To the extent the request for admission is permissible, Defendant’s
DENY.

6. Admit that the Defendants after examining Plaintiff's medical records and during a recent
medical examination on 9/19/19 determine[d] that Plaintiff required a mobility device
and reissued Plaintiff a cane on or about that date.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[rJequests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not

4
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 97 of 108 PAGEID #: 399

contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: ADMIT.

7. Admit that the Defendants, by taking Plaintiff's mobility device, violated the A.D.A. and
Plaintiff's rights thereunder.

Objection: “Requests for admissions are not a general discovery device.” Misco, Inc. v. U.S. Steel
Corp., 784 F.2d 198, 205 (6th Cir. 1986). Rule 36’s “proper use is as a means of avoiding the
necessity of proving issues which the requesting party will doubtless be able to prove.” Khami v.
Ortho-McNeil-Janssen Pharm., Inc., 2011 WL 996781 at *2 (E.D. Mich. 2011) (citing Misco, 784
F.2d at 205). Therefore, “[r]equests for admission may relate to [facts and] the application of law to
fact. Such requests should not be confused with pure requests for opinions of law, which are not
contemplated by the rule. Nor are requests seeking legal conclusions appropriate when proceeding
under Rule 36.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009).

Response: To the extent the request for admission is permissible, Defendant’s
DENY.

Respectfully submitted,

DAVE YOST

Ohio Attorney General ‘ js 4, A /

s/Thomas E. Madden

THOMAS E. MADDEN (0077069)
Senior Assistant Attorney General
Criminal Justice Section

Corrections Litigation Unit

150 East Gay Street, 16" Floor
Columbus, Ohio 43215-6001

(614) 644-7233; Fax: (866) 239-5489

thomas.madden@ohioattorneygeneral.gov

Counsel for Defendants
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 98 of 108 PAGEID #: 400

As to Objections,
ALS ite

S E/MADDEN (0077069)
Assistant Attorney General

 

VERIFICATION

  
  
  

1, Sonya Peppers, swear gr affirm that the Responses to Plaintiff's Request for

Admissions to Defendants, and accurate.

/
/

 

Sonya Peppers, MD
CCI CMO

STATE OF OHIO )
) SS:
COUNTY OF ROSS )

Sworn to and signed before me this day of November, 2019.

 

Notary Public
My Commission Expires:

CERTIFICATE OF SERVICE
I certify that the foregoing Responses to Plaintiff's Request for Admissions to Defendants,
was hand delivered on November 8, 2019 by regular, first-class mail to Scott David Creech,

#A588-782, Chillicothe Correctional Institution, P. O. Box 5500, Chillicothe, OH 45601.

 S~

THOMAS E/MADDEN
Assistant Attorney General
—_

LF

 

/ |

|

PoC.

n

ee

lof 3

F pages: Te 7e

 

mi Plaintiff

Te Uatteat Seles Pict Souk oe Dawe

Southern Distric? — Fastern Dvir sler

Case! 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 99 of 108 PAGEID #: 401
|
|

|
|
|
1|
\]

 

Scolt Davie Greect, | Kose he, 229 co 00 104
IV - faines l, Grape

Rehabiltection Mud wo (Mag islpale

a Correchiohs, el. af, seas Chelsey Jl, bas c bs rep

betenclont wees

 

 

 

Daxlepetion a Sect David Creech * SFY 7F 2

| DL declare thal my over-a fealts has

greatly dismmshed and thal I suftereel

He pa thf Severe palr OH [ah a OCC LSOL J.

| ih “part. die To my m ade y a tof bj e ng
Taken. by an. employ eefogen|! at Chiro

| Depa rimenl oct ke habiiiaton oth ol Corr ro Vioh s D

As a resell at. mn mobils? / gy icf (cess
being ta ken foray prex r sidlee ( 3) my

| ald nol g e/- oul gnc woh) /t BC as A

b ocl been. ach le To dese FE -fyi bit ® bi lity
aicl Mas Taken. This was & FICE I ex hy Prey €

| fur 1 hg th: & limale we ath cL. _ - h od
Leeveral fad falls pa inchhate pealhes

 

 

which coud have possibly been ad-
Caseée

2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 100 of 108 PAGEID #: 402

‘

 

voidech iF Ze had 7] mobility apd

lo Q@SSLED ~ [ha | nei vTelhrhg My. balehee..

 

Plautiff ¢ mob hity aid “being Tak CoP -

 

 

hea grectly. Jimi took ALS. de Wifi es th

many” Wwe ye Com pated. Yo other. VAmales.

 

For. instance — Aes, ah) Lihes . Tego. Ve ee.

 

 

chow , rec, CX ER CISC: G01 ug. 4G. the,

 

[i brary (law Lebrory ) 2 Fe! Ag ein Ais |

 

us cyecially . tree fh lh: chinate. weafhrc
when cls Mick oul see,

 

 

Plaivtité $ diseases ancl ell sn furies.

 

were both great ly exaspetaled ~ ‘by. the. /
peimovel of Ais prod AY aid whi chy ;

 

 

Laucased SEL ECFE Pak ond ter Perl 1, OA

 

lbnewe Up. OO CCaS. 10h Sy. TAt 4S PP n and eeiteory
wes exlencdlecl_an d  b-_2K.2S. sperale of ©

 

 

pecause a Lo mobs AE Bye ol to. ge SstS

 

and/or Asminis lA e POLES LCE E Te. lhe.
avea's That were caas¢ng sarcl pur.

 

 

Plait Pf Aa Ss Aeuicl wrt Pour. hole Ss. [FCC OVS _-

 

of SCM e€ of Uese (ndtdeuts. (cpa sede dy...
ws en and uchere.they al tbe hain es __

 

 

of wilnesse's aha localias alt COMME AL.

 

thal would “Gave ein foolage oF.

These evethls,

 

 

How ey ey- Mh gibt at_ JAe_ eb e8S OS

 

dan want to Coline Tak ware Br eer

 

 

 

 
i
ie Cas¢

2:19-cv- 00104- JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 101 of 108 PAGEID #: 403

 

of relalaTion Ay the che Te nclanT ager?
tAem..

 

Same have heeh trans Derek - Sehce

These eYeuls orctitpeed .

 

Some Ces Cr br be seen) have. meade. a

 

 

I¢ leben end ane are willlae Fe To...

Festi t Lp iT need be. 4
Plas: f TK Aas ade se Asahi vies. Way _
The. _deler ALA. yt A os op ee ve of Uby iy ryt

© 9 DOLE .

 

 

Thete cls obslivins greatly. A: ane Cyn. ~~
Ae panies abs Ldy Ze acl. 14... Ais |

 

oun behalf which os COMASLD&

 

prejudical Aarm ancl OFZ. béedte

 

tA0 The plain tel: CALC,

 

 

TT declare tuunder 74.2 penallyy. fh te te
f
Der jure Thal The loreGgoine 1S. Sree.

 

L by yy Lo rrecT ,. Execcelital at Ck LA Clty

 

Chie _2fa (2. duly, aF &e

 

 

 

2“ ater e

 

 

 

 

 

 

 

 

 

 

 

 

 
Cas#: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 102 of 108 PAGEID #: 404

The Uurtee States. District CourT OF Chee

 

 

Southern District — £. aslern Divisvorr

 

 

Scott bavich Lreech Lase Me 2APH ev GCIOY
flainlil® . |

 

 

VY. _ , Taupe .

 

 

Temes. La. Grahetor
Lh, 10 Depatnent 2E-

 

ceenveeneceee ene Reh. / i tah SF Ab ct | Mea. “gs bute.

 

Correction £, ol, al_, | Kelsey p Le ws CeLbel
befenclan zt

 

 

 

Decoration OL Sven Angel” ‘74 “Lh

tT Was here ar CAy NWicothe Catreetionel Lastly Mech oe

 

 

wilh the plein Scol/ Bavicl Cr ~eech, Cheve:!n Sel

 

Yeas AGL whew Scalf Agel qd... Juohility atcl”

 

Lie, Genz) for essrstex uUCe LH) _. WwalKi hg. oneffor-
matuteininga bis balance, We Linyselt Y Sco

 

 

cla ch a thels )iwco al el weal KK alwies~. cuerydely |
ZS tos piles’ OF More. Alwas g [DAs siabitly

 

; ae we
2 miles cl olay with

 

ek: feu. COC YDS.

 

Scal/_ pn al rare accasion) ae be. an fo

much fate anc IMLS St agit

 

Ly ft /h 641g ‘
Scott beret a very back acer

 

iva aca of LI9E
Or 2000 which greatly. Letts

 

g , wha/ _ EXERCISE 2's
he can clo to tre le _tmatntatn bis. becl Tt.

 

 

JSceolf ua Ss dele rmiu cot %s fherh Fecchy bys s pelt,

 

| of 3

as. fyitcc hs as possible Au Mealkiwg AS. Mei Ly -

 

 

 

7
aS Ae posst bly coule, Before” Se AT CONS
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 103 of 108 PAGEID #: 405

Vin ebili te aid) Asa £ JeakKen + 5COW would

 

el “Ug us a - we Ze specad = waedk ina eC. of.

 

/ .
more each AL. Some Himes. aAkTe StoTl _

 

 

would [get = The “pugs: out) SO” Le 572 © LX, he
Me o $ Kara fe Keep tape wertbe. L. of. Fete _

 

look oul. he's Cbs ae drive.) Sometimes

 

th _ seemed as~ though Seer Liter {. pel y

 

need The cme ~hut LALH.... semelhiny

 

 

 

u-eulfl ae ef, JAG. Weld CHUSE.. bast
6 foose ! hevleence or fave shew Par Ming.

 

path and hed definitely heed hs. CANE

 

/
duping Those eptsade §_ gncllot- ath rebkilf

 

Zi [ bell ever the caage 7 Caged: Sometimes

 

Scott Chefere Ais CONC wars Faken). teocclitl Cet.

 

rare Decoslons woele Aave SPALL Peels L109,

 

pati thar woul step Aim Li. BS. Trach Se. He

 

se Ais Cab Fo purinberh Ais BUAMNCE ah Lot

 

a hobble somewhere lo st clotn ob frelel of

 

Fo SO mneblh Lng Y cl TA © JAAN. serch S Select | Pe Phe

 

pos ne

 

o
pe hie coca conthuye Om Wve FLAG Co kO
sometimes Ae'd sus? fohhle. pick PC |

 

Ais unit Fe loaf dowph,. Some mes fer

 

 

ka of. Cone back (neal? So F. AAY SI Ly! CCF. alls
after. Ais Ca he Aacl been LAMA A.

 

JT wa 6 released, 1. caughi/ Q1.® ath eh Corse

 

anh belurn edt Ave bo. Qe, th dy fy

 

2O1?, [ pmmedralely. pelt ce cf haf

 

 

 

Z£0fF ,

 
Cas@

2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 104 of 108 PAGEID #: 406

| Sealy did ner. have Ais cane ances Ae

 

7.
lookecl tetr, ble compared To his Lonel hea

 

hetero L wos released, Ll ask Caf Sc¢ 2

 

 

wheal, hact. Aappened to Aim LH1.4. Scat expleu: a ke /

Als cond Hots wes o direct. re silt ay Als

 

 

nobility avd (cane) belng. Faken, lhal hum

 

betag.uzi~vhAou7_ bis. CCE. eLivhen,. Ae deel,

 

. Aff ltrs es which. 5 cally

Aa. AUS ES JSCOVOCKCA. -PGGHEMAL) OF of Soff

Lr vect Ais abifrhies
) aos Oe bh.adk before Jo

To” exercise Low

 

Meinkeina Lis Aadliry AAA BS A ACSCel

wei pul Of). weigh BAK Mle Chee 0 ome

 

SA. Lele cary) PEEL, Ys bétor Tee boo Le seudl

 

he Vol aly os. SLE geal TP yee

 

Ty Po bead A
ol Zo 22r7, a alvel wong (kt 7 f- Cx CS,

 

col 3 Zane Was re issued ph the fel)

 

 

of 2079. Scoll Linn ecliove/ ibe £ hep Teef hi a. Ye

  

 

to wea (kK 1 TZ, Us Oh. ‘a Claill. bass, See =
Jreal? A wasn pha pr ols NG ake Aole, le? ~ bay

 

 

oe wasn 7 G2l7ltAG aK Worse (xs. TL pacd

 

7
Meen LAL L he ptwas ustThouy a medi tite ard,
Lt have ACK OK CLL Sec. bel Ate, "Ais

 

 

mobility arb outs folle al. LAI LY = Kove
wh eA bcac4 wee S arelaele De Ary dd).

 

a le clerre under 1A. penal Dey ar

 

 

Phere LAGE. VA. faregelig fe. Trier

 

a 41 al CorrecL:.. Zxecutect cz val CA 4 M1. 42. oft) re in

 

3 3

Ohio. on 1s? hel 202-0. “y —

 

 

 

 

7 MIR amen 6 +
cog 2:19-cv-00104-JLG-MRM Doc #: 65 Filed:'08/12/20 Page: 105 of 108 PAGEID #: 407

The Unttecl States Disteivet Coul OF hte

 

 

Sou tA ery Listpict _ Ee & ste rh Di, LSS OAL. .

 

 

fait Deviol Gravee | Carce Me, 29-ce~ C0109
2 Vex lh tity

 

Judge

 

 

 

VK. | ALN. § l, Lapahark a

I Lhio Department Ot |. Me jrstate.

RehakJlitatian. Arid

 

ooh nee eens op ennee seemed,

\Catrections, eT ah,

Ch D ehey M, . Vasu ret

 

Detenclint

 

 

 

Decleration Of ~ Edwarel York ” (96 bb 7

 

St have walked on the rec - vated at Cadhicothe

 

 

 

- Phes seed

 

 

 

+o -
mee

 

 

 

 

 

 

 

 

_ Corvectiona LDasthifeation wifi ‘, Pict en AS STe2v en

Al A ef dhol Scott Creech f.— . Aave beet ,
Sebtt have pains ‘chet Trouble Trylig T mafhain

. beg L; QML. Z. Ag be ols ©. le IZA CESECY. Se SHY AL oO
To hs bhle seme. where fo Lola OA fe.or Te Jn
of 2 Ike-Ly Z1 [ 7h Cpe Ly Ly . his. back..and eit Leg
urou lol subs eC CACY Gh fo re Ain de To < GA 7, / n Ly e
Age tin. _Jome 7) mes we AS. CoM Nae. Te. walA 7
Homcewer £OMmMeL Times scot’! ibe’ ey lel LD obhle Ltect
ta Ais trntt and net Leo See. Dr. chee Us,

 

Seal and Teue. bagel tregaenly talheel
about. hove tyuch they “sede To Weal ech en

 

Scot had 4 mobility ade Cane) Te. BESEST

 

 

 

 

 

 

Aim . VG eh LT First mel Set Ae bee 5 bistiely
fort 2

Ne
Cage: 2:

e: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 106 of 108 PAGEID #: 408

wal Liha Awice Se clay — L100A ahcl & eV enIhgs,

 

Hoy evlep Scot’ bod ¢ Seu bed, CPt SOLE! Ss

 

where Ae be @S caughl oulsrcle S41. TAG preter

 

and was tn Jo much fet. Pr 72... 90. sock, Sheller:

 

As Time wenT ona ScaH COMMS. eel. Jer ES Ung

 

less Til he p27: Ais cane puck 1th. Tae

 

Loll oF 2612, Since 7A eka SeeI/ BQS. DCCL

 

 

ol eV ein ine cL te Z, by les el fp 1s becell 4)
back Fo uhsere a Wea § LEDC . ALS. ee D &.

 

wa S Poken ‘ vets vee

 

To have pol S22 mitch. Ltn rorem.enl 1A.

 

(cols heclPA.. realy. Bul. pe. does c7e7

 

oY Ashi b@sis Leb Zo Jel Ais bec! ?)

 

bock © 2p Ae Hrd oh teas’ Be) we.

 

where lacked ~.down. because aX JAC

 

 

Corid ~ LE LLCUS We_ Aa & Limited

 

bee-time hou, YWhen.%. clo GE oce

 

 

ZL LCO Seo ce fec all ys aA He ee are
welkings |

 

have aes SL CLr  S267% Lev 7A bak Als

 

Cehe Sthce Le khan pum (eo have

 

 

PU Ca@AC_,
LI Edward york ‘declare. uh Cl He é

 

perally, ef perry thal. MWe Pope.

 

 

 

Goin
‘Teye Qnd Lorre£, Execute ct al aa Hite,

 

Clio Oh OOO EE by = —

 

 

 

2 | Lee

 

 

 

 
Casé:

: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 107 of 108 PAGEID #: 409

The United States District C@url Lf. CAI...

 

 

5 eulfern District - EasTeru Listary can

 

 

 

 

 

Sect anid Creech Case W 2; D- ur Galley —
Plalal. FF ; : peeeenee enin =

Vv. J vedge _
Jamies dL. Gre he an

 

 

 

Dhiw Lepattment oF

 

Pehakititahion And | Maistre. . — |

 

Corrections, chal, | Lhsleny.< Mh. Vascterer-

 

Deken lant

 

 

Declaration OF

 

Ellery Ge Thevs_ #2 20° 35) Tein reer

 

Ln the Summer obth of July ef 2019 ¢ Cne _

 

 

evening while sitting On My locker hos. ata.

bunks on The 3! she of L- / Facing. She

 

gisle nay, Jeo) Creech Toll in Phe aisle

 

 

Kigh? tn front. of We. Tt Aapper. I O.. gully,

 

Anothcr in mare Aelp ed Scott Up. Scott hyped...
Ae Later Scat Obed it ey. be. wiles.

 

 

th the event Yhe jneicdeuny coulda? BE. piled - yo
Cy, The Cahora a Aapyzne cf. yn frac COT...

 

 

EC agrepa [” J Tesdity iP nee doth, Sea

 

nod o-. Gf wri Deh piece rel ot. wheal, Li ppett

~~,

when aad where, ofeclare under The

 

penalty, of Pek juby Thal. te Lore going 25... Tee tne,

 

G. _
_oorect. Executed at Mn Mncothe Phi o Sh pode. Mine 2020. |

 

 

 

 

by Ellery Gerhers Veto Sae & sy.

$9 Nevere.

—,,
Case: 2:19-cv-00104-JLG-MRM Doc #: 65 Filed: 08/12/20 Page: 108 of 108 PAGEID #: 410

 
